Exhibit 10.3

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made as of December 31, 2013 (the
“Effective Date”), by and between STORE SPE STATE COLLEGE 2013-8, LLC, an
Delaware limited liability company (“Lessor”), whose address is 8501 E. Princess
Drive, Suite 190, Scottsdale, Arizona 85255, and SPECTRUM CONTROL, INC., a
Pennsylvania corporation (“Lessee”), whose address is 4705 S. Apopka Vineland
Road, Suite 210, Orlando FL 32819. Capitalized terms not defined herein shall
have the meanings set forth in Exhibit A hereto.

In consideration of the mutual covenants and agreements contained in this Lease,
intending to be legally bound, Lessor and Lessee covenant and agree as follows:

ARTICLE I

BASIC LEASE TERMS

Section 1.01. Property. The street address and legal description of the Property
is set forth in Exhibit B attached hereto.

Section 1.02. Initial Term Expiration Date. December 31, 2028.

Section 1.03. Extension Options. Four (4) extensions of five (5) years each, as
described in Section 3.02.

Section 1.04. Term Expiration Date (if fully extended). December 31, 2048.

Section 1.05. Initial Base Annual Rental. One Million Two Hundred Eighty Seven
Thousand Seven Hundred Twenty Five and 00/100 dollars ($1,287,725.00), as
described in Article IV.

Section 1.06. Rental Adjustment. The lesser of (i) 2%, or (ii) 1.25 times the
change in the Price Index, as described in Section 4.02.

Section 1.07. Adjustment Date. January 1, 2015 and every January 1st thereafter
during the Lease Term (including any Extension Term).

Section 1.08. Security Deposit. None.

Section 1.09. Guarantor(s). API Technologies Corp., a Delaware corporation.

Section 1.10. Lessee Tax Identification No. 25-1196447.

Section 1.11. Lessor Tax Identification No. 46-3079064.



--------------------------------------------------------------------------------

ARTICLE II

LEASE OF PROPERTY

Section 2.01. Lease. In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Property, “AS IS” and “WHERE IS” without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any facts which an accurate survey or physical inspection would reveal, and all
Legal Requirements now or hereafter in effect.

Section 2.02. Quiet Enjoyment. So long as Lessee shall pay the Rental and other
Monetary Obligations provided in this Lease, and shall keep and perform all of
the terms, covenants and conditions on its part contained herein, Lessee shall
have, subject to the terms and conditions set forth herein, the right to the
peaceful and quiet enjoyment and occupancy of the Property; provided, however,
in no event shall Lessee be entitled to bring any action against Lessor to
enforce its rights hereunder if an Event of Default, or any event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default, shall have occurred and be continuing.

ARTICLE III

LEASE TERM; EXTENSION

Section 3.01. Initial Term. The initial term of this Lease (“Initial Term”)
shall commence as of the Effective Date and shall expire at midnight on
December 31, 2028 (“Expiration Date”), unless terminated sooner as provided in
this Lease and as may be extended as provided herein. The time period during
which this Lease shall actually be in effect, including any Extension Term, is
referred to as the “Lease Term.”

Section 3.02. Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, and provided that all other agreements
necessary to the continued operation of Lessee’s business at the Property is
extended for a period of not less than the applicable extension periods, Lessee
shall have the right and option (each, an “Extension Option”) to extend the
Initial Term for the entire Property for up to four (4) additional successive
periods of five (5) years each (each, an “Extension Term”), pursuant to the
terms and conditions of this Lease then in effect.

Section 3.03. Notice of Exercise. Lessee may only exercise the Extension Options
by giving written notice thereof to Lessor of its election to do so no later
than one hundred twenty (120) days prior to the Expiration Date or one hundred
twenty (120) days prior to the expiration of the then existing Extension Term,
as the case may be. If written notice of the exercise of any Extension Option is
not received by Lessor by the applicable dates described above, then this Lease
shall terminate on the last day of the Initial Term or, if applicable, the last
day of the Extension Term then in effect. Upon the request of Lessor or Lessee,
the parties hereto will, at the expense of Lessee, execute and exchange an
instrument in recordable form setting forth the extension of the Lease Term in
accordance with this Section 3.03.

 

2



--------------------------------------------------------------------------------

Section 3.04. Removal of Personalty. Upon the expiration of the Lease Term, and
if Lessee is not then in breach hereof, Lessee may remove from the Property all
personal property belonging to Lessee. Lessee shall repair any damage caused by
such removal and shall leave the Property clean and in good and working
condition and repair inside and out, subject to normal wear and tear, casualty
and condemnation. Any property of Lessee left on the Property on the twentieth
(20th) day following the expiration of the Lease Term shall, at Lessor’s
election, automatically and immediately become the property of Lessor.

ARTICLE IV

RENTAL AND OTHER MONETARY OBLIGATIONS

Section 4.01. Base Monthly Rental. During the Lease Term, on or before the first
day of each calendar month, Lessee shall pay in advance the Base Monthly Rental
then in effect. If the Effective Date is a date other than the first day of the
month, Lessee shall pay to Lessor on the Effective Date the Base Monthly Rental
prorated by multiplying the Base Monthly Rental by a fraction, the numerator of
which is the number of days remaining in the month (including the Effective
Date) for which Rental is being paid, and the denominator of which is the total
number of days in such month.

Section 4.02. Adjustments. During the Lease Term (including any Extension Term),
on the first Adjustment Date and on each Adjustment Date thereafter, the Base
Annual Rental shall increase by an amount equal to the Rental Adjustment;
provided, however, that in no event shall Base Annual Rental be reduced as a
result of the application of the Rental Adjustment.

Section 4.03. Additional Rental. Lessee shall pay and discharge, as additional
rental (“Additional Rental”), all sums of money required to be paid by Lessee
under this Lease which are not specifically referred to as Rental. Lessee shall
pay and discharge any Additional Rental when the same shall become due, provided
that amounts which are billed to Lessor or any third party, but not to Lessee,
shall be paid within fifteen (15) days after Lessor’s demand for payment thereof
or, if earlier, when the same are due. In no event shall Lessee be required to
pay to Lessor any item of Additional Rental that Lessee is obligated to pay and
has paid to any third party pursuant to any provision of this Lease.

Section 4.04. Rentals To Be Net to Lessor. The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Property shall be performed and paid
by Lessee, including without limitation, common area maintenance charges, if
any, related to the Property. Lessee shall perform all of its obligations under
this Lease at its sole cost and expense. All Rental and other Monetary
Obligations which Lessee is required to pay hereunder shall be the unconditional
obligation of Lessee and shall be payable in full when due and payable, without
notice or demand, and without any setoff, abatement, deferment, deduction or
counterclaim whatsoever.

Section 4.05. ACH Authorization. Upon execution of this Lease, Lessee shall
deliver to Lessor a complete Authorization Agreement – Pre-Arranged Payments in
the form of Exhibit C attached hereto and incorporated herein by this reference,
together with a voided check for account verification, establishing arrangements
whereby payments of the Base Monthly Rental, any Additional Rental, impound
payments (if any), sales tax or real property tax

 

3



--------------------------------------------------------------------------------

(if any), and any other Monetary Obligations are transferred by Automated
Clearing House Debit initiated by Lessor from an account established by Lessee
at a United States bank or other financial institution to such account as Lessor
may designate. Lessee shall continue to pay all Rental and other Monetary
Obligations by Automated Clearing House Debit unless otherwise directed by
Lessor.

Section 4.06. Late Charges; Default Interest. Any delinquent payment shall, in
addition to any other remedy of Lessor, incur a late charge of five percent
(5%) (which late charge is intended to compensate Lessor for the cost of
handling and processing such delinquent payment and should not be considered
interest) and bear interest at the Default Rate, such interest to be computed
from and including the date such payment was due through and including the date
of the payment; provided, however, in no event shall Lessee be obligated to pay
a sum of late charge and interest higher than the maximum legal rate then in
effect.

Section 4.07. Holdover. If Lessee remains in possession of the Property after
the expiration of the term hereof, Lessee, at Lessor’s option and within
Lessor’s sole discretion, may be deemed a tenant on a month-to-month basis and
shall continue to pay Rentals and other Monetary Obligations in the amounts
herein provided, except that the Base Monthly Rental shall be automatically
increased to one hundred twenty-five percent (125%) of the last Base Monthly
Rental payable under this Lease, and Lessee shall comply with all the terms of
this Lease; provided that nothing herein nor the acceptance of Rental by Lessor
shall be deemed a consent to such holding over. Lessee shall defend, indemnify,
protect and hold the Indemnified Parties harmless from and against any and all
Losses resulting from Lessee’s failure to surrender possession upon the
expiration of the Lease Term, including, without limitation, any claims made by
any succeeding lessee.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF LESSEE

The representations and warranties of Lessee contained in this Article V are
being made to induce Lessor to enter into this Lease, and Lessor has relied, and
will continue to rely, upon such representations and warranties. Lessee
represents and warrants to Lessor as follows:

Section 5.01. Organization, Authority and Status of Lessee. Lessee has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of incorporation and is qualified as a foreign corporation to do
business in any jurisdiction where such qualification is required. All necessary
corporate action has been taken to authorize the execution, delivery and
performance by Lessee of this Lease and of the other documents, instruments and
agreements provided for herein, including without limitation, the Transaction
Documents. Lessee is not, and if Lessee is a “disregarded entity,” the owner of
such disregarded entity is not, a “nonresident alien,” “foreign corporation,”
“foreign partnership,” “foreign trust,” “foreign estate,” or any other “person”
that is not a “United States Person” as those terms are defined in the Code and
the regulations promulgated thereunder. The Person who has executed this Lease
on behalf of Lessee is duly authorized to do so.

Section 5.02. Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms.

 

4



--------------------------------------------------------------------------------

Section 5.03. Property Condition. Lessee has physically inspected the Property
and has examined title to the Property, and has found all of the same
satisfactory in all respects for all of Lessee’s purposes.

Section 5.04. Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving any Lessee Entity or the Property before any arbitrator or
Governmental Authority which might reasonably result in any Material Adverse
Effect.

Section 5.05. Absence of Breaches or Defaults. Lessee is not in default under
any document, instrument or agreement to which Lessee is a party or by which
Lessee, the Property or any of Lessee’s property is subject or bound, which has
had, or could reasonably be expected to result in, a Material Adverse Effect.
The authorization, execution, delivery and performance of this Lease and the
documents, instruments and agreements provided for herein will not result in any
breach of or default under any document, instrument or agreement to which Lessee
is a party or by which Lessee, the Property or any of Lessee’s property is
subject or bound.

Section 5.06. Licenses and Permits. Lessee has obtained all required licenses
and permits, both governmental and private, to use and operate the Property as a
Permitted Facility.

Section 5.07. Financial Condition; Information Provided to Lessor. The financial
statements, all financial data and all other documents and information
heretofore delivered to Lessor by or with respect to the Lessee Entities and the
Property in connection with this Lease or relating to the Lessee Entities or the
Property is true, correct and complete in all material respects; there have been
no amendments thereto since the date such items were prepared or delivered to
Lessor; all financial statements provided were prepared in accordance with GAAP,
and fairly present as of the date thereof the financial condition of Lessee
except that unaudited financial statements are subject to normal year-end
adjustments and matters that would be revealed in notes to audits of such
financial statements; and no change has occurred to any such financial
statements, financial data, documents and other information not disclosed in
writing to Lessor, which has had, or could reasonably be expected to result in,
a Material Adverse Effect.

Section 5.08. Compliance With OFAC Laws. None of the Lessee Entities, and no
individual or entity owning directly or indirectly any interest in any of the
Lessee Entities, is an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws or is otherwise in violation
of any of the OFAC Laws; provided, however, that the representation contained in
this sentence shall not apply to any Person to the extent such Person’s interest
is in or through a U.S. Publicly Traded Entity.

Section 5.09. Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee or Guarantor, or to the best of Lessee’s knowledge, their
Affiliates. Lessee does not have unreasonably small capital to conduct its
business.

Section 5.10. Ownership. To Seller’s knowledge, no Person that actually or
constructively owns ten percent (10%) or more of the outstanding capital stock
of Lessor owns, directly or indirectly, (a) ten percent (10%) or more of the
total combined voting power of all classes of voting capital stock of Lessee, or
(b) ten percent (10%) or more of the total value of all classes of capital stock
of Lessee.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE

Section 6.01. Taxes.

(a) Payment. Subject to the provisions of Section 6.01(b) below, Lessee shall
pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, all taxes and assessments of every type or nature assessed
against or imposed upon the Property, Lessee or Lessor during the Lease Term
related to or arising out of this Lease and the activities of the parties
hereunder, including without limitation, (i) all taxes or assessments upon the
Property or any part thereof and upon any personal property, trade fixtures and
improvements located on the Property, whether belonging to Lessor or Lessee, or
any tax or charge levied in lieu of such taxes and assessments; (ii) all taxes,
charges, license fees and or similar fees imposed by reason of the use of the
Property by Lessee; (iii) all excise, franchise, transaction, privilege,
license, sales, use and other taxes upon the Rental or other Monetary
Obligations hereunder, the leasehold estate of either party or the activities of
either party pursuant to this Lease; and (iv) all franchise, privilege or
similar taxes of Lessor calculated on the value of the Property or on the amount
of capital apportioned to the Property. Notwithstanding anything in clauses (i)
through (iv) to the contrary, Lessee shall not be obligated to pay or reimburse
Lessor for any taxes based on the net income of Lessor.

(b) Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence reasonably satisfactory to Lessor that taxes and assessments have
been timely paid by Lessee. In the event Lessor receives a tax bill, Lessor
shall use commercially reasonable efforts to forward said bill to Lessee within
fifteen (15) days of Lessor’s receipt thereof. Lessee may, at its own expense,
contest or cause to be contested (in the case of any item involving more than
$25,000, after prior written notice to Lessor, which shall be given within
fifteen (15) days of Lessee’s determination to contest any matter as permitted
herein), by appropriate legal proceedings conducted in good faith and with due
diligence, any above-described item or lien with respect thereto, including,
without limitation, the amount or validity or application, in whole or in part,
of any such item, provided that (i) neither the Property nor any interest
therein would be in any danger of being sold, forfeited or lost by reason of
such proceedings; (ii) no Event of Default has occurred and is continuing;
(iii) if and to the extent required by the applicable taxing authority and/or
Lessor, Lessee posts a bond or takes other steps acceptable to such taxing
authority and/or Lessor that removes such lien or stays enforcement thereof;
(iv) Lessee shall promptly provide Lessor with copies of all notices received or
delivered by Lessee and filings made by Lessee in connection with such
proceeding; and (v) upon termination of such proceedings, it shall be the
obligation of Lessee to pay the amount of any such tax and assessment or part
thereof as finally determined in such proceedings, the payment of which may have
been deferred during the prosecution of such proceedings, together with any
costs, fees (including attorneys’ fees and disbursements), interest, penalties
or other liabilities in connection therewith. Lessor shall at the request of
Lessee, execute or join in the execution of any instruments or documents
necessary in connection with such contest or proceedings, but Lessor shall incur
no cost or obligation thereby.

 

6



--------------------------------------------------------------------------------

Section 6.02. Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Property during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service.

Section 6.03. Insurance.

(a) Coverage. Throughout the Lease Term, Lessee shall maintain, with respect to
the Property, at its sole expense, the following types and amounts of insurance,
in addition to such other insurance as Lessor may reasonably require from time
to time:

(i) Insurance against loss or damage to real property and personal property
under an “all risk” or “special form” insurance policy, which shall include
coverage against all risks of direct physical loss, including but not limited to
loss by fire, lightning, wind, terrorism, and other risks normally included in
the standard ISO special form (and shall also include National Flood and Excess
Flood insurance covering the affected buildings if any buildings on the Property
are located within a 100-year floodplain (FEMA Zones A and V) and earthquake
insurance if the Property is located within a moderate to high earthquake hazard
zone as determined by an approved insurance company set forth in
Section 6.03(b)(x) below). Such policy shall also include coverage for ordinance
or law covering the loss of value of the undamaged portion of the Property,
costs to demolish and the increased costs of construction if any of the
improvements located on, or the use of, the Property shall at any time
constitute legal non-conforming structures or uses. Ordinance or law limits
shall be in an amount equal to the full replacement cost for the loss of value
of the undamaged portion of the Property and no less than 25% of the replacement
cost for costs to demolish and the increased cost of construction, or in an
amount otherwise specified by Lessor. Such insurance shall be in amounts not
less than 100% of the full insurable replacement cost values (without deduction
for depreciation), with an agreed amount endorsement or without any coinsurance
provision, and with sublimits satisfactory to Lessor, as determined from time to
time at Lessor’s request but not more frequently than once in any 12-month
period.

(ii) Commercial general liability insurance, including products and completed
operation liability, covering Lessor and Lessee against bodily injury liability,
property damage liability and personal and advertising injury including those
arising out of the ownership, maintenance, repair, condition or operation of
every party of the Property. Such insurance policy or policies shall contain a
broad form contractual liability endorsement under which the insurer agrees to
insure Lessee’s obligations under Article X hereof to the extent insurable, and
a “severability of interest” clause or endorsement which precludes the insurer
from denying the claim of Lessee or Lessor because of the negligence or other
acts of the other, shall be in amounts of not less than $5,000,000.00 per
occurrence for

 

7



--------------------------------------------------------------------------------

bodily injury and property damage, and $5,000,000.00 general aggregate per
location, or such higher limits as Lessor may reasonably require from time to
time, and shall be of form and substance satisfactory to Lessor. Such limits of
insurance can be acquired through Commercial General liability and Umbrella
liability policies.

(iii) Workers’ compensation and Employers Liability insurance with statutorily
mandated limits covering all persons employed by Lessee on the Property in
connection with any work done on or about the Property for which claims for
death or bodily injury could be asserted against Lessor, Lessee or the Property.

(iv) Business interruption insurance covering Lessee’s net profits and
continuing expenses including all Rental obligations to Lessor at all locations
for a period of not less than twelve (12) months. Such insurance is to follow
the form of the real property “all risk” or “special form” coverage and is not
to contain a co-insurance clause.

(v) Automobile liability insurance, including owned, non-owned and hired car
liability insurance for combined limits of liability of $5,000,000.00 per
occurrence. The limits of liability can be provided in a combination of an
automobile liability policy and an umbrella liability policy.

(vi) Comprehensive Boiler and Machinery Insurance against loss or damage from
explosion of any steam or pressure boilers or similar apparatus, if any, located
in or about the Property and in an amount equal to the lesser of 25% of the 100%
replacement cost of the Property or $5,000,000.00.

(vii) The Environmental Insurance Policy, as set forth below.

(viii) Such additional and/or other insurance and in such amounts as at the time
is customarily carried by prudent owners or tenants with respect to improvements
and personal property similar in character, location and use and occupancy to
the Property.

(b) Insurance Provisions. All insurance policies shall:

(i) provide (A) for a waiver of subrogation by the insurer as to claims against
Lessor, its employees and agents; (B) that the insurer shall not deny a claim
and that such insurance cannot be unreasonably cancelled, invalidated or
suspended on account of the conduct of Lessee, its officers, directors,
employees or agents, or anyone acting for Lessee or any subtenant or other
occupant of the Property; and (C) that any losses otherwise payable thereunder
shall be payable notwithstanding any act or omission of Lessor or Lessee which
might, absent such provision, result in a forfeiture of all or a part of such
insurance payment;

(ii) be primary and provide that any “other insurance” clause in the insurance
policy shall exclude any policies of insurance maintained by Lessor and the
insurance policy shall not be brought into contribution with insurance
maintained by Lessor;

 

8



--------------------------------------------------------------------------------

(iii) contain deductibles not to exceed $50,000.00; provided, however the
deductible with respect to any claim based upon a named storm shall not exceed
$100,000.00;

(iv) contain a standard non-contributory mortgagee clause or endorsement in
favor of any Lender designated by Lessor;

(v) provide that the policy of insurance shall not be terminated, cancelled or
amended without at least thirty (30) days’ prior written notice to Lessor and to
any Lender covered by any standard mortgagee clause or endorsement;

(vi) provide that the insurer shall not have the option to restore the Property
if Lessor elects to terminate this Lease in accordance with the terms hereof;

(vii) be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;

(viii) except for workers’ compensation insurance referred to in
Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to general
liability insurance and business interruption insurance, as a “named insured”
with respect to real property, and as a “loss payee” with respect to all real
property insurance, as appropriate and as their interests may appear;

(ix) be evidenced by delivery to Lessor and any Lender designated by Lessor of
an Acord Form 28 for property, business interruption and boiler & machinery
coverage (or any other commercially reasonably form requested by Lessor) and an
Acord Form 25 for commercial general liability, workers’ compensation and
umbrella coverage (or any other commercially reasonably form requested by
Lessor); provided that in the event that either such form is no longer
available, such evidence of insurance shall be in a form reasonably satisfactory
to Lessor and any Lender designated by Lessor; and

(x) be issued by insurance companies licensed to do business in the state where
the Property is located and which are rated no less than A-X by Best’s Insurance
Guide or are otherwise approved by Lessor.

(c) Additional Obligations. It is expressly understood and agreed that (i) if
any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition thereof by Lessee, or become
void or in jeopardy by reason of the failure or impairment of the capital of any
insurer, Lessee shall immediately obtain new or additional insurance reasonably
satisfactory to Lessor and any Lender designated by Lessor; (ii) the minimum
limits of insurance coverage set forth in this Section 6.03 shall not limit the
liability of Lessee for its acts or omissions as

 

9



--------------------------------------------------------------------------------

provided in this Lease; (iii) Lessee shall procure policies for all insurance
for periods of not less than one year and shall provide to Lessor and any
servicer or Lender of Lessor certificates of insurance or, upon Lessor’s
request, duplicate originals of insurance policies evidencing that insurance
satisfying the requirements of this Lease is in effect at all times; (iv) Lessee
shall pay as they become due all premiums for the insurance required by this
Section 6.03; and (v) in the event that Lessee fails to comply with any of the
requirements set forth in this Section 6.03, within ten (10) days of the giving
of written notice by Lessor to Lessee, (A) Lessor shall be entitled to procure
such insurance; and (B) any sums expended by Lessor in procuring such insurance
shall be Additional Rental and shall be repaid by Lessee, together with interest
thereon at the Default Rate, from the time of payment by Lessor until fully paid
by Lessee immediately upon written demand therefor by Lessor.

(d) Blanket Policies. Notwithstanding anything to the contrary in this
Section 6.03, any insurance which Lessee is required to obtain pursuant to this
Section 6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Lessee provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.

Section 6.04. Environmental Insurance Policy. Throughout the Term, Lessee shall
maintain, at Lessee’s sole cost and expense, the Environmental Insurance Policy.
Lessor acknowledges and agrees that (i) Lessor shall not amend or terminate the
Environmental Insurance Policy without the prior written consent of Lessee; and
(ii) this Lease shall be referenced as an “insured contract” under the
Environmental Insurance Policy. Lessor acknowledges that Lessee is the owner of
the Existing Environmental Insurance Policy and is entitled to receive any
refund of deposits made with respect to the Existing Environmental Insurance
Policy. Additionally, Lessee shall be entitled to receive any refund of deposits
made by Lessee with respect to the Environmental Insurance Policy.

Section 6.05. Tax and Insurance Impound. Upon the occurrence of an Event of
Default and with respect to each Event of Default, in addition to any other
remedies, Lessor may require Lessee to pay to Lessor on the first day of each
month the amount that Lessor reasonably estimates will be necessary in order to
accumulate with Lessor sufficient funds in an impound account (which shall not
be deemed a trust fund) (the “Reserve”) for Lessor to pay any and all real
estate taxes (“Real Estate Taxes”) and insurance premiums (“Insurance Premiums”)
for the Property for the ensuing twelve (12) months, or, if due sooner, Lessee
shall pay the required amount immediately upon Lessor’s demand therefor. Lessor
shall, upon prior written request of Lessee, provide Lessee with evidence
reasonably satisfactory to Lessee that payment of the Real Estate Taxes and
Insurance Premiums was made in a timely fashion. In the event that the Reserve
does not contain sufficient funds to timely pay any Real Estate Taxes or
Insurance Premiums, upon Lessor’s written notification thereof, Lessee shall,
within five (5) Business Days of such notice, provide funds to Lessor in the
amount of such deficiency. Lessor shall pay or cause to be paid directly to the
applicable taxing authorities and insurance company, as the case may be, any
Real Estate Taxes and Insurance Premiums then due and payable for which there
are funds in the Reserve; provided, however, that in no event shall Lessor be
obligated to pay any Real Estate Taxes or Insurance Premiums in excess of the
funds held in the Reserve, and Lessee shall remain liable for any and all Real
Estate Taxes, including fines, penalties, interest or additional costs imposed
by any taxing authority (unless incurred as a result of Lessor’s failure to
timely pay Real Estate Taxes for which it had funds in

 

10



--------------------------------------------------------------------------------

the Reserve) and Insurance Premiums. Lessee shall cooperate fully with Lessor in
assuring that the Real Estate Taxes and Insurance Premiums are timely paid.
Lessor may deposit all Reserve funds in accounts insured by any federal or state
agency and may commingle such funds with other funds and accounts of Lessor.
Interest or other gains from such funds, if any, shall be the sole property of
Lessor. Upon an Event of Default, in addition to any other remedies, Lessor may
apply all impounded funds in the Reserve against any sums due from Lessee to
Lessor. Lessor shall give to Lessee an annual accounting showing all credits and
debits to and from such impounded funds received from Lessee.

ARTICLE VII

MAINTENANCE; ALTERATIONS

Section 7.01. Condition of Property; Maintenance. Lessee hereby accepts the
Property “AS IS” and “WHERE IS” with no representation or warranty of Lessor as
to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on the Property in good order and repair, free from actual or
constructive waste, including without limitation, the roof and the HVAC and
other electrical and mechanical systems; (b) the repair or reconstruction of any
building, structures or improvements erected on the Property damaged or
destroyed by a Casualty; (c) subject to Section 7.02, making all necessary
structural, non-structural, exterior and interior repairs and replacements to
any building, structures or improvements erected on the Property, including
without limitation, completion of the repairs described on the Physical
Condition Assessment schedule attached hereto as Exhibit E with 180 days from
the Effective Date; (d) operating, remodeling, updating and modernizing the
Property in accordance with those standards adopted from time to time on a
system-wide basis for the Permitted Facility; and (e) paying all operating costs
of the Property in the ordinary course of business. Lessee waives any right to
require Lessor to maintain, repair or rebuild all or any part of the Property or
make repairs at the expense of Lessor pursuant to any Legal Requirements at any
time in effect.

Section 7.02. Alterations and Improvements. During the Lease Term, Lessee shall
not alter the exterior, structural, plumbing or electrical elements of the
Property in any manner without the consent of Lessor, which consent shall not be
unreasonably withheld or conditioned; provided, however, Lessee may undertake
nonstructural alterations to the Property, individually, costing less than
$100,000.00 without Lessor’s prior written consent. If Lessor’s consent is
required hereunder and Lessor consents to the making of any such alterations,
the same shall be made by Lessee at Lessee’s sole expense by a licensed
contractor and according to plans and specifications approved by Lessor and
subject to such other conditions as Lessor shall reasonably require. Any work at
any time commenced by Lessee on the Property shall be prosecuted diligently to
completion, shall be of good workmanship and materials and shall comply fully
with all the terms of this Lease and all Legal Requirements. Upon completion of
any alterations individually costing $100,000.00 or more, Lessee shall promptly
provide Lessor with evidence of full payment to all laborers and materialmen
contributing to the alterations. Additionally, upon completion of any
alterations, Lessee shall promptly provide Lessor with (a) an architect’s
certificate certifying the alterations to have been completed in conformity with
the plans and specifications (if the alterations are of such a nature as would
require the issuance of such a certificate from the architect); (b) a
certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy); and (c) any other documents
or information reasonably requested by Lessor. Lessee shall keep the

 

11



--------------------------------------------------------------------------------

Property free from any liens arising out of any work performed on, or materials
furnished to, the Property. Lessee shall execute and file or record, as
appropriate, a “Notice of Non-Responsibility,” or any equivalent notice
permitted under applicable Law in the state where the Property is located which
provides that Lessor is not responsible for the payment of any costs or expenses
relating to the additions or alterations. Any addition to or alteration of the
Property shall be deemed a part of the Property and belong to Lessor, and Lessee
shall execute and deliver to Lessor such instruments as Lessor may require to
evidence the ownership by Lessor of such addition or alteration.

Section 7.03. Encumbrances. During the Lease Term, Lessor shall have the right
to grant easements on, over, under and above the Property with the prior consent
of Lessee, provided that such easements will not materially interfere with
Lessee’s use of the Property or with existing rights and easements of record
against the Property. Lessee shall comply with and perform all obligations of
Lessor under all easements, declarations, covenants, restrictions and other
items of record now or hereafter encumbering the Property. Without Lessor’s
prior written consent, Lessee shall not grant any easements on, over, under or
above the Property.

ARTICLE VIII

USE OF THE PROPERTY; COMPLIANCE

Section 8.01. Use. During the Lease Term, the Property shall be used solely for
the operation of a Permitted Facility. Except during periods when a Property is
untenantable due to Casualty or Condemnation (and provided that Lessee continues
to strictly comply with the other terms and conditions of this Lease), Lessee
shall at all times during the Lease Term occupy the Property and shall
diligently operate its business on the Property.

Section 8.02. Alternative Use. Lessee shall not, by itself or through any
assignment, sublease or other type of transfer, convert the Property to an
alternative use during the Lease Term without Lessor’s prior written consent. In
the event that Lessee shall change the concept or brand of the Permitted
Facility operated on the Property, only as may be expressly permitted herein or
consented to by Lessor in writing, which consent shall not be unreasonably
withheld, conditioned or delayed, Lessee shall provide Lessor with written
notice of any such change and a full explanation of such new concept or brand,
if any. In the event Lessee wishes to change the concept or brand of the
operations on the Property such that they would no longer be a Permitted
Facility, then Lessee must obtain the written consent of Lessor in advance,
which consent shall not be unreasonably withheld, conditioned or delayed.

Section 8.03. Compliance. Lessee’s use and occupation of the Property, and the
condition thereof, shall, at Lessee’s sole cost and expense, comply fully with
all Legal Requirements and all restrictions, covenants and encumbrances of
record, and any owner obligations under such Legal Requirements, or
restrictions, covenants and encumbrances of record, with respect to the
Property, in either event, the failure with which to comply could have a
Material Adverse Effect. Without in any way limiting the foregoing provisions,
Lessee shall comply with all Legal Requirements relating to anti-terrorism,
trade embargos, economic sanctions, Anti-Money Laundering Laws, and the
Americans with Disabilities Act of 1990, as such act may be amended from time to
time, and all regulations promulgated thereunder, as it affects the Property now
or hereafter in effect. Upon Lessor’s written request from time to time during
the Lease Term, Lessee shall certify in writing to Lessor that Lessee’s
representations,

 

12



--------------------------------------------------------------------------------

warranties and obligations under Section 5.08 and this Section 8.03 remain true
and correct and have not been breached. Lessee shall immediately notify Lessor
in writing if any of such representations, warranties or covenants are no longer
true or have been breached or if Lessee has a reasonable basis to believe that
they may no longer be true or have been breached. In connection with such an
event, Lessee shall comply with all Legal Requirements and directives of
Governmental Authorities that are not subject to further appeal or review and,
at Lessor’s request, provide to Lessor copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event. Lessee shall also reimburse Lessor for all Costs
reasonably incurred by Lessor in evaluating the effect of such an event on the
Property and this Lease, in obtaining any necessary license from Governmental
Authorities as may be necessary by reason of such an event for Lessor to enforce
its rights under the Transaction Documents, and in complying with all Legal
Requirements applicable to Lessor as the result of the existence of such an
event and for any penalties or fines imposed upon Lessor as a result thereof.
Lessee will use its best efforts to prevent any act or condition to exist on or
about the Property which will materially increase any insurance rate thereon,
except when such acts are required in the normal course of its business and
Lessee shall pay for such increase. Lessee agrees that it will defend, indemnify
and hold harmless the Indemnified Parties from and against any and all Losses
caused by, incurred or resulting from Lessee’s failure to comply with its
obligations under this Section.

Section 8.04. Environmental.

(a) Representations and Warranties. Except as set forth in the Environmental
Disclosures, Lessee represents and warrants to Lessor, which representations and
warranties shall survive the execution and delivery of this Lease, as follows:

(i) The Property and Lessee are not in violation of or subject to, any pending
or, to Lessee’s actual knowledge, threatened investigation or inquiry by any
Governmental Authority or to any remedial obligations under any Environmental
Laws that could have a Material Adverse Effect, nor has Lessee received any
written or oral notice or other communication from any Person (including but not
limited to a Governmental Authority) with respect to the Property relating to
(A) Hazardous Materials, Regulated Substances or USTs, or Remediation thereof;
(B) possible liability of any Person pursuant to any Environmental Law;
(C) other environmental conditions; or (D) any actual or potential
administrative or judicial proceedings in connection with any of the foregoing
that could have a Material Adverse Effect. The foregoing representations and
warranties would continue to be true and correct following disclosure to the
applicable Governmental Authorities of all relevant facts, conditions and
circumstances known by Lessee, if any, pertaining to the Property.

(ii) (A) All uses and operations on or of the Property, whether by Lessee or, to
Lessee’s knowledge, any other Person, have been in compliance with all
Environmental Laws and environmental permits issued pursuant thereto; (B) there
have been no Releases by Lessee or, to Lessee’s knowledge, any other Person in,
on, under or from the Property, or, from other property migrating toward the
Property, except in Permitted Amounts; (C) to Lessee’s knowledge,

 

13



--------------------------------------------------------------------------------

there are no Hazardous Materials, Regulated Substances or USTs in, on, or under
the Property, except in Permitted Amounts; (D) the Property has been kept free
and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law (the “Environmental Liens”) or activity use limitations by
reason of any activity or condition permitted by Lessee, or, to Lessee’s
knowledge, any other Person; and (E) Lessee has not allowed any other tenant or
other user of the Property to do any act that materially increased the dangers
to human health or the environment, posed an unreasonable risk of harm to any
Person (whether on or off the Property), impaired the value of the Property in
any material respect, is contrary to any requirement set forth in the insurance
policies maintained by Lessor or Tenant, constituted a public or private
nuisance, constituted waste, or violated any covenant, condition, agreement or
easement applicable to the Property.

(b) Covenants.

(i) Lessee covenants to Lessor during the Lease Term, subject to the limitations
of subsection (ii) below, as follows:

(A) The Property and Lessee shall not be (1) in violation of any Remediation
required by any Governmental Authority that is not subject to further appeal or
review, or (2) subject to any Remediation obligations under any Environmental
Laws that is not subject to further appeal or review. Lessee shall not be in
violation of any investigation or inquiry by any Governmental Authority.

(B) All uses and operations on or of the Property, whether by Lessee or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto.

(C) There shall be no Releases in, on, under or from the Property, except in
Permitted Amounts.

(D) There shall be no Hazardous Materials or Regulated Substances in, on or
under the Property, except in Permitted Amounts. Above and below ground storage
tanks shall be properly permitted and only used as permitted.

(E) Lessee shall keep the Property or cause the Property to be kept free and
clear of all Environmental Liens, whether due to any act or omission of Lessee
or any other Person.

(F) Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Property to act or fail to act in any way
that (1) materially increases a risk to human health or the environment,
(2) poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off the Property), (3) has a Material Adverse Effect,
(4) is contrary to any material requirement set forth in the insurance policies
maintained by Lessee or Lessor,

 

14



--------------------------------------------------------------------------------

(5) constitutes a public or private nuisance or constitutes waste, (6) violates
any covenant, condition, agreement or easement applicable to the Property, or
(7) would result in any reopening or reconsideration of any prior investigation
or causes a new investigation by a Governmental Authority having jurisdiction
over the Property.

(G) Lessee shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Property as may be requested by Lessor for Good Cause (including but not
limited to sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas), and
share with Lessor the reports and other results thereof, and Lessor and the
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof.

(H) Lessee shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to this Section 8.04, including but not
limited to providing all relevant information and making knowledgeable persons
available for interviews.

(ii) Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Lessee to satisfy any one or more of the covenants set forth in subsections (A)
through (F) above provided that Lessee shall be in compliance with the
requirements of any Governmental Authority with respect to any Remediation or
any Release at the Property.

(c) Notification Requirements. Lessee shall immediately notify Lessor in writing
upon Lessee obtaining actual knowledge of (i) any Releases or Threatened
Releases in, on, under or from the Property other than in Permitted Amounts, or
migrating towards the Property; (ii) any non-compliance with any Environmental
Laws related in any way to the Property; (iii) any actual or potential
Environmental Lien or activity use limitation; (iv) any required or proposed
Remediation of environmental conditions relating to the Property required by
applicable Governmental Authorities; and (v) any written or oral notice or other
communication of which Lessee becomes aware from any source whatsoever
(including but not limited to a Governmental Authority) relating in any way to
Hazardous Materials, Regulated Substances or above or below ground storage
tanks, or Remediation thereof at or on the Property, other than in Permitted
Amounts, possible liability of any Person relating to the Property pursuant to
any Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Section. Lessee shall, upon
Lessor’s written request, deliver to Lessor a certificate stating that Lessee is
and has been in full compliance with all of the environmental representations,
warranties and covenants in this Lease.

(d) Remediation. Lessee shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
by any Governmental Authority of any condition (including, but not limited to, a
Release or Threatened Release) in, on, under or from the Property and take any
other reasonable

 

15



--------------------------------------------------------------------------------

action deemed necessary by any Governmental Authority for protection of human
health or the environment; provided the required Remediation or other action is
not subject to further appeal or review. Should Lessee fail to undertake any
required Remediation in accordance with the preceding sentence, Lessor, after
written notice to Lessee and Lessee’s failure to immediately undertake such
Remediation, shall be permitted to complete such Remediation, and all Costs
incurred in connection therewith shall be paid by Lessee. Any Cost so paid by
Lessor, together with interest at the Default Rate, shall be deemed to be
Additional Rental hereunder and shall be immediately due from Lessee to Lessor.

(e) Indemnification. Lessee shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
from and against any and all Losses, including, but not limited to, all Costs of
Remediation (whether or not performed voluntarily), relating to events occurring
before or during the Term or in any way relating to, any Environmental Laws,
Hazardous Materials, Regulated Substances, above or below ground storage tanks,
or other environmental matters concerning the Property, but excluding Losses
suffered by an Indemnified Party arising out of the acts or omissions of any
Indemnified Party. It is expressly understood and agreed that Lessee’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason.

(f) Right of Entry. Without violating the requirements of any Governmental
Authority that Lessee maintain “secure areas” within the Permitted Facility,
Lessor and any other Person designated by Lessor, including but not limited to
any receiver, any representative of a Governmental Authority, and any
environmental consultant, shall have the right, but not the obligation, to enter
upon the Property at all reasonable times and in a manner that avoids any
material disruption of Lessee’s business (including, without limitation, in
connection with the exercise of any remedies set forth in this Lease) to assess
any and all aspects of the environmental condition of the Property and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in Lessor’s sole and absolute
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing. Lessee shall
cooperate with and provide reasonable access to Lessor and any other Person
designated by Lessor in a manner that avoids any material disruption of Lessee’s
business. Any reasonable assessment or investigation made for Good Cause shall
be at Lessee’s sole cost and expense.

(g) Inspections. Without violating the requirements of any Governmental
Authority that Lessee maintain “secure areas” within the Permitted Facility, at
its sole cost and expense, Lessee shall have the Property inspected as may be
required by any Environmental Law for seepage, spillage and other environmental
concerns. Lessee shall maintain and monitor all above and below ground storage
tanks in accordance with all Environmental Laws. Lessee shall provide Lessor
with written certified results of all inspections performed on the Property. All
costs and expenses associated with the inspection, preparation and certification
of results, as well as those associated with any corrective action, shall be
paid by Lessee. All inspections and tests performed on the Property shall be in
compliance with all Environmental Laws.

 

16



--------------------------------------------------------------------------------

(h) UST Compliance. Lessee shall comply or cause the compliance with all
applicable federal, state and local regulations and requirements regarding above
and below ground storage tanks, including, without limitation, any of such
regulations or requirements which impose (i) technical standards, including,
without limitation, performance, leak prevention, leak detection, notification
reporting and recordkeeping; (ii) corrective action with respect to confirmed
and suspected Releases; and (iii) financial responsibility for the payment of
costs of corrective action and compensation to third parties for injury and
damage resulting from Releases. Lessee shall immediately notify Lessor, in
writing, of (A) the presence on or under the Property, or the Release from any
above or below ground storage tank on, above or under the Property, of any
Hazardous Materials or Regulated Substances, apparent or real; and (B) any and
all enforcement, clean-up, remedial, removal or other governmental or regulatory
actions threatened, instituted or completed pursuant to any of the Environmental
Laws affecting the Property. Upon any such Release from any USTs on, above or
under the Property of any Hazardous Materials or Regulated Substances, Lessee
shall immediately remedy such situation in accordance with all Environmental
Laws and any request of Lessor. Should Lessee fail to remedy or cause the remedy
of such situation in accordance with all Environmental Laws, Lessor shall be
permitted to take actions in its reasonable discretion to remedy such situation
and all reasonable Costs incurred in connection therewith, together with
interest at the Default Rate, will be paid by Lessee.

(i) Survival. The obligations of Lessee and the rights and remedies of Lessor
under this Section 8.04 shall survive the termination, expiration and/or release
of this Lease.

ARTICLE IX

ADDITIONAL COVENANTS

Section 9.01. Performance at Lessee’s Expense. Lessee acknowledges and confirms
that Lessor may impose reasonable administrative, processing or servicing fees,
and collect its actual reasonable attorneys’ fees, costs and expenses in
connection with (a) any extension, renewal, modification, amendment and
termination of this Lease requested by Lessee; (b) any release or substitution
of Property requested by Lessee; (c) the procurement of consents, waivers and
approvals with respect to the Property or any matter related to this Lease
requested by Lessee; (d) the review of any assignment or sublease or proposed
assignment or sublease or the preparation or review of any subordination or
non-disturbance agreement; (e) the collection, maintenance and/or disbursement
of reserves created under this Lease or the other Transaction Documents; and
(f) inspections required to make certain determinations under this Lease or the
other Transaction Documents. The maximum fee that Lessor may charge with respect
to any individual request by Lessee shall be Two Thousand and 00/100 Dollars
($2,000.00), which maximum amount shall increase at a rate of 2% per annum after
the Effective Date. Lessee shall not in any case be liable to Lessor for any
such costs and expenses necessitated by Lessor’s own activities or transactions
or required by Lessor’s Lenders or funding sources.

Section 9.02. Inspection. Without violating the requirements of any Governmental
Authority that Lessee maintain “secure areas” within the Permitted Facility,
Lessor and its authorized representatives shall have the right, at all
reasonable times and upon giving

 

17



--------------------------------------------------------------------------------

reasonable prior notice (except in the event of an emergency, in which case no
prior notice shall be required), to enter the Property or any part thereof and
inspect the same in a manner that avoids any material disruption of Lessee’s
business. Lessee hereby waives any claim for damages for any injury or
inconvenience to or interference with Lessee’s business, any loss of occupancy
or quiet enjoyment of the Property and any other loss occasioned by such entry,
but, subject to Section 10.01, excluding damages arising as a result of the
negligence or intentional misconduct of Lessor.

Section 9.03. Financial Information.

(a) Financial Statements. Within forty five (45) days after the end of each
fiscal quarter and within one hundred twenty (120) days after the end of each
fiscal year of the Lessee Reporting Entities, Lessee shall deliver to Lessor
(i) complete consolidated financial statements that consolidate Lessee and the
Lessee Reporting Entities, including a balance sheet, profit and loss statement,
statement of stockholders’ equity and statement of cash flows and all other
related schedules for the fiscal period then ended; (ii) income statements for
the business at the Property; and (iii) the supplemental financial information
set forth on Schedule 9.03. All such financial statements shall be prepared in
accordance with GAAP, except that unaudited Financial Statements shall be
subject to normal year-end adjustments and matters that would be revealed in
notes to audits of such Financial Statements, none of which shall be material to
the Lessee, and shall be certified to be accurate and complete by an officer or
director of each Lessee Reporting Entity. In the event that Lessee’s business at
the Property is ordinarily consolidated with other business for financial
statements purposes, a separate profit and loss statement shall be provided
showing separately the sales, profits and losses pertaining to the Property with
the basis for allocation of overhead or other charges being clearly set forth in
accordance with Schedule 9.03. The financial statements delivered to Lessor need
not be audited, but Lessee shall deliver to Lessor copies of any audited
financial statements of the Lessee Reporting Entities which may be prepared, as
soon as they are available. Within thirty (30) days after the end of each fiscal
year of Lessee, and upon prior written request by Lessor, Lessee shall deliver
such compliance certificate to Lessor as Lessor may reasonably require in order
to establish that Lessee is in compliance with all of its obligations, duties
and covenants under this Lease.

(b) Other Information. Notwithstanding any provision contained herein, upon
request at any time, Lessee will provide to Lessor any and all financial
information and/or unaudited financial statements of the Lessee Reporting
Entities (and in the form or forms) as reasonably requested by Lessor including,
but not limited to, as requested by Lessor in connection with Lessor’s filings
with or disclosures to any Governmental Authority, including, without
limitation, the financial statements required in connection with Securities and
Exchange Commission filings by Lessor or its Affiliates.

Section 9.04. OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted

 

18



--------------------------------------------------------------------------------

of, drug trafficking, terrorist-related activities or any violation of the
Anti-Money Laundering Laws, has been assessed civil penalties under these or
related Laws, or has had funds seized or forfeited in an action under these or
related Laws; provided, however, that the covenant in this Section 9.04 shall
not apply to any Person to the extent such Person’s interest is in or through a
U.S. Publicly Traded Entity.

Section 9.05. Estoppel Certificate. At any time, and from time to time, Lessee
shall, promptly and in no event later than ten (10) days after a request from
Lessor or any Lender or mortgagee of Lessor, execute, acknowledge and deliver to
Lessor or such Lender or mortgagee, as the case may be, a certificate in the
form supplied by Lessor, certifying: (a) that Lessee has accepted the Property;
(b) that this Lease is in full force and effect and has not been modified (or if
modified, setting forth all modifications), or, if this Lease is not in full
force and effect, the certificate shall so specify the reasons therefor; (c) the
commencement and expiration dates of the Lease Term; (d) the date to which the
Rentals have been paid under this Lease and the amount thereof then payable;
(e) whether there are then any existing defaults by Lessor in the performance of
its obligations under this Lease, and, if there are any such defaults,
specifying the nature and extent thereof; (f) that no notice has been received
by Lessee of any default under this Lease which has not been cured, except as to
defaults specified in the certificate; (g) the capacity of the Person executing
such certificate, and that such Person is duly authorized to execute the same on
behalf of Lessee; (h) that neither Lessor nor any Lender or mortgagee has actual
involvement in the management or control of decision making related to the
operational aspects or the day-to-day operation of the Property, including any
handling or disposal of Hazardous Materials or Regulated Substances; and (i) any
other factual information reasonably requested by Lessor or any Lender or
mortgagee, as the case may be. If Lessee shall fail or refuse to sign a
certificate in accordance with the provisions of this Section within ten
(10) days following a request by Lessor, Lessee irrevocably constitutes and
appoints Lessor as its attorney-in-fact to execute and deliver the certificate
to any such third party, provided the truth of the facts set forth in such
certificate is not disputed in writing by Lessee, it being stipulated that such
power of attorney is coupled with an interest and is irrevocable and binding.

ARTICLE X

RELEASE AND INDEMNIFICATION

Section 10.01. Release and Indemnification of Lessor. Lessee agrees to use and
occupy the Property at its own risk and hereby releases Lessor and Lessor’s
agents and employees from all claims for any damage or injury to Lessee, its
agents, employees, customers, licensees or invitees the full extent permitted by
Law, excluding only Losses subject to Lessor’s Indemnification. Lessee agrees
that Lessor shall not be responsible or liable to Lessee or Lessee’s employees,
agents, customers, licensees or invitees for bodily injury, personal injury or
property damage occasioned by the acts or omissions of any other lessee or any
other Person, excluding only Losses subject to Lessor’s Indemnification. Lessee
shall indemnify, protect, defend and hold harmless each of the Indemnified
Parties from and against any and all Losses caused by, incurred or resulting
from Lessee’s operations or by Lessee’s use and occupancy of the Property,
whether relating to its original design or construction, latent defects,
alteration, maintenance, use by Lessee or any Person thereon, supervision or
otherwise, or from any breach of, default under, or failure to perform, any term
or provision of this Lease by Lessee, its officers, employees, agents or other
Persons, but excluding Losses

 

19



--------------------------------------------------------------------------------

suffered by an Indemnified Party arising out of the negligence or willful
misconduct of any Indemnified Party. It is expressly understood and agreed that
Lessee’s obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason whatsoever.

Section 10.02. Indemnification of Lessee. Lessor shall indemnify, protect,
defend and hold harmless Lessee, its employees, agents, customers, licensees or
invitees from and against any and all Losses arising out of the gross
negligence, willful misconduct or breach of this Lease of any Indemnified Party.
For purposes of this Article, the term “gross negligence” shall not include
gross negligence imputed as a matter of Law to any of the Indemnified Parties
solely by reason of Lessor’s interest in the Property and no breach of this
Lease shall be deemed to arise solely from Lessor’s failure to act in respect of
matters which are or were the obligation of Lessee under this Lease.

ARTICLE XI

CONDEMNATION AND CASUALTY

Section 11.01. Notification. Lessee shall promptly give Lessor written notice of
(a) any Condemnation of the Property, (b) the commencement of any proceedings or
negotiations which might result in a Condemnation of the Property, and (c) any
Casualty to the Property or any part thereof. Such notice shall provide a
general description of the nature and extent of such Condemnation, proceedings,
negotiations or Casualty, and shall include copies of any documents or notices
received in connection therewith. Thereafter, Lessee shall promptly send Lessor
copies of all notices, correspondence and pleadings relating to any such
Condemnation, proceedings, negotiations or Casualty.

Section 11.02. Total Condemnation. In the event of a Condemnation of all or
substantially all of the Property, including a Condemnation (other than a
Temporary Taking) of such a substantial part of the Property resulting in the
portion of the Property remaining after such Condemnation being unsuitable for
use as a Permitted Facility, as determined by Lessee in the exercise of good
faith business judgment (and Lessee provides to Lessor an officer’s certificate
executed by an officer of Lessee certifying to the same) (each such event, a
“Total Condemnation”), then, in such event:

(a) Termination of Lease. On the date of the Total Condemnation, all obligations
of either party hereunder shall cease; provided, however, that Lessee’s
obligations to the Indemnified Parties under any indemnification provisions of
this Lease and Lessee’s obligation to pay Rental and all other Monetary
Obligations (whether payable to Lessor or a third party) accruing under this
Lease prior to the date of termination shall survive such termination. If the
date of such Total Condemnation is other than the first day of a month, the Base
Monthly Rental for the month in which such Total Condemnation occurs shall be
apportioned based on the date of the Total Condemnation.

(b) Net Award. Lessor shall be entitled to receive the entire Net Award in
connection with a Total Condemnation without deduction for any estate vested in
Lessee by this Lease, and Lessee hereby expressly assigns to Lessor all of its
right, title and interest in and to every such Net Award and agrees that Lessee
shall not be entitled to any Net Award or other payment for the value of
Lessee’s leasehold interest in this Lease.

 

20



--------------------------------------------------------------------------------

Section 11.03. Partial Condemnation or Casualty. In the event of a Condemnation
which is not a Total Condemnation (each such event, a “Partial Condemnation”),
or in the event of a Casualty:

(a) Net Awards. All Net Awards shall be paid to Lessor.

(b) Lessor Election To Continue or Terminate Lease. Lessor shall have the
option, (i) subject to the right of Lessee to elect otherwise as set forth in
subsection (c) below, to terminate this Lease by notifying Lessee in writing
within thirty (30) days after Lessee gives Lessor notice (A) of such Partial
Condemnation or Casualty, or (B) that title has vested in the condemning
authority; or (ii) to continue this Lease in effect, which election shall be
evidenced by either a notice from Lessor to Lessee, or Lessor’s failure to
notify Lessee in writing that Lessor has elected to terminate this Lease within
such thirty (30)-day period. Lessee shall have a period of sixty (60) days after
receipt of Lessor’s notice to terminate referenced above during which to elect,
despite such Lessor notice of termination, to continue this Lease on the terms
herein provided.

(c) Continuance of Lease. If Lessor elects not to terminate this Lease, but
Lessee elects to continue this Lease, then this Lease shall continue in full
force and effect upon the following terms:

(i) All Rental and other Monetary Obligations due under this Lease shall
continue unabated.

(ii) Lessee shall promptly commence and diligently prosecute restoration of the
Property to the same condition, as nearly as practicable, as prior to such
Partial Condemnation or Casualty as approved by Lessor. Subject to the terms and
provisions of the Mortgages and upon the written request of Lessee (accompanied
by evidence reasonably satisfactory to Lessor that such amount has been paid or
is due and payable and is properly part of such costs, and that Lessee has
complied with the terms of Section 7.02 in connection with the restoration),
Lessor shall promptly make available and pay to Lessee in installments, subject
to reasonable conditions for disbursement imposed by Lessor, an amount up to but
not exceeding the amount of any Net Award received by Lessor with respect to
such Partial Condemnation or Casualty. Prior to the disbursement of any portion
of the Net Award with respect to a Casualty, Lessee shall provide evidence
reasonably satisfactory to Lessor of the payment of restoration expenses by
Lessee up to the amount of the insurance deductible applicable to such Casualty.
Lessor shall be entitled to keep any portion of the Net Award which may be in
excess of the cost of restoration, and Lessee shall bear all additional Costs of
such restoration in excess of the Net Award.

 

21



--------------------------------------------------------------------------------

(d) No Continuance of Lease. If Lessor elects to terminate this Lease pursuant
to Subsection (b) above and if Lessee does not elect to continue this Lease or
shall fail during such sixty (60) day period to notify Lessor of Lessee’s intent
to continue this Lease, then this Lease shall terminate as of the last day of
the month during which such sixty (60) day period expired. Lessee shall vacate
and surrender the Property by such termination date, in accordance with the
provisions of this Lease, and on the termination date, all obligations of either
party hereunder shall cease; provided, however, Lessee’s obligations to the
Indemnified Parties under any indemnification provisions of this Lease and
Lessee’s obligations to pay Rental and all other Monetary Obligations (whether
payable to Lessor or a third party) accruing under this Lease prior to the date
of termination shall survive such termination. In such event, Lessor may retain
all Net Awards related to the Partial Condemnation or Casualty, and Lessee shall
immediately pay Lessor an amount equal to the insurance deductible applicable to
any Casualty.

Section 11.04. Temporary Taking. In the event of a Condemnation of all or any
part of the Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable hereunder.
Except as provided below and subject to the terms and provisions of the
Mortgages, Lessee shall be entitled to the entire Net Award for a Temporary
Taking, unless the period of occupation and use by the condemning authorities
shall extend beyond the date of expiration of this Lease, in which event the Net
Award made for such Temporary Taking shall be apportioned between Lessor and
Lessee as of the date of such expiration. At the termination of any such
Temporary Taking, Lessee will, at its own cost and expense and pursuant to the
provisions of Section 7.02, promptly commence and complete restoration of the
Property.

Section 11.05. Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee. Subject to the terms and provisions of the Mortgages, any Net Award
relating to a Total Condemnation or a Partial Condemnation shall be adjusted by
Lessor or, at Lessor’s election, Lessee. Notwithstanding the foregoing or any
other provisions of this Section 11.05 to the contrary, but subject to the terms
and provisions of the Mortgages, if at the time of any Condemnation or any
Casualty or at any time thereafter an Event of Default shall have occurred and
be continuing, Lessor is hereby authorized and empowered but shall not be
obligated, in the name and on behalf of Lessee and otherwise, to file and
prosecute Lessee’s claim, if any, for a Net Award on account of such
Condemnation or such Casualty and to collect such Net Award and apply the same
to the curing of such Event of Default and any other then existing Event of
Default under this Lease and/or to the payment of any amounts owed by Lessee to
Lessor under this Lease, in such order, priority and proportions as Lessor in
its discretion shall deem proper.

Section 11.06. Lessee Obligation in Event of Casualty. During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
Property is secure and does not pose any risk of harm to any adjoining property
and Persons (including owners or occupants of such adjoining property).

Section 11.07. Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any personal property owned by Lessee, any insurance proceeds with respect to
any personal property owned by Lessee, the interruption of its business and
moving expenses (subject, however, to the provisions of Section 6.03(a)(iv)
above), but only if such claim or award does not adversely affect or interfere
with the prosecution of Lessor’s claim for the Condemnation or Casualty, or
otherwise reduce the amount recoverable by Lessor for the Condemnation or
Casualty.

 

22



--------------------------------------------------------------------------------

ARTICLE XII

DEFAULT, CONDITIONAL LIMITATIONS,

REMEDIES AND MEASURE OF DAMAGES

Section 12.01. Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):

(a) if any representation or warranty of Lessee set forth in this Lease is false
in any material respect when made, or if Lessee renders any false statement or
account when made;

(b) if any Rental or other Monetary Obligation due under this Lease is not paid
when due;

(c) if Lessee fails to pay, prior to delinquency, any taxes, assessments or
other charges the failure of which to pay will result in the imposition of a
lien against the Property;

(d) if there is an Insolvency Event affecting Lessee;

(e) if Lessee vacates or abandons the Property;

(f) if Lessee fails to observe or perform any of the other covenants, conditions
or obligations of Lessee in this Lease; provided, however, if any such failure
does not involve the payment of any Monetary Obligation, does not place the
Property or any rights or property of Lessor in immediate jeopardy, and is
within the reasonable power of Lessee to promptly cure, then such failure shall
not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Lessor shall have given Lessee notice thereof
and a period of thirty (30) days shall have elapsed, during which period Lessee
may correct or cure such failure, upon failure of which an Event of Default
shall be deemed to have occurred hereunder without further notice or demand of
any kind being required. If such failure cannot reasonably be cured within such
thirty (30)-day period, and Lessee is diligently pursuing a cure of such
failure, then Lessee shall have a reasonable period to cure such failure beyond
such thirty (30)-day period, which shall in no event exceed ninety (90) days
after receiving notice of such failure from Lessor. If Lessee shall fail to
correct or cure such failure within such ninety (90)-day period, an Event of
Default shall be deemed to have occurred hereunder without further notice or
demand of any kind being required;

(g) if a final, nonappealable judgment is rendered by a court against Lessee
which has a Material Adverse Effect, or which does not have a Material Adverse
Effect but which is in the amount of $250,000.00 or more, and in either event is
not discharged or provision made for such discharge within ninety (90) days from
the date of entry thereof;

 

23



--------------------------------------------------------------------------------

(h) if Lessee shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;

(i) if the estate or interest of Lessee in the Property shall be levied upon or
attached in any proceeding and such estate or interest is about to be sold or
transferred or such process shall not be vacated or discharged within ninety
(90) days after it is made; or

(j) if there is an “Event of Default” or other breach or default by Lessee under
any of the other Transaction Documents or any Other Agreement, after the passage
of all applicable notice and cure or grace periods; provided, however, in the
event that this Lease has been the subject of a Securitization and any Other
Agreement has not been the subject of the same Securitization or any series
relating to such Securitization, an “Event of Default” under such Other
Agreement shall not constitute an Event of Default under this Lease.

Section 12.02. Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at Law or in equity, including,
without limitation, any one or more of the following:

(a) to terminate this Lease, whereupon Lessee’s right to possession of the
Property shall cease and this Lease, except as to Lessee’s liability, shall be
terminated;

(b) to the extent not prohibited by applicable Law, to (i) re-enter and take
possession of the Property (or any part thereof), any or all personal property
or fixtures of Lessee upon the Property and, to the extent permissible, all
permits and other rights or privileges of Lessee pertaining to the use and
operation of the Property excluding franchise rights, and (ii) expel Lessee and
those claiming under or through Lessee, without being deemed guilty in any
manner of trespass or becoming liable for any loss or damage resulting
therefrom, without resort to legal or judicial process, procedure or action. No
notice from Lessor hereunder or under a forcible entry and detainer statute or
similar Law shall constitute an election by Lessor to terminate this Lease
unless such notice specifically so states. If Lessee shall, after default,
voluntarily give up possession of the Property to Lessor, deliver to Lessor or
its agents the keys to the Property, or both, such actions shall be deemed to be
in compliance with Lessor’s rights and the acceptance thereof by Lessor or its
agents shall not be deemed to constitute a termination of the Lease. Lessor
reserves the right following any re-entry and/or reletting to exercise its right
to terminate this Lease by giving Lessee written notice thereof, in which event
this Lease will terminate;

(c) to bring an action against Lessee for any damages sustained by Lessor or any
equitable relief available to Lessor and to the extent not prohibited by
applicable Law, to seize all personal property or fixtures upon the Property
which Lessee owns or in which it has an interest, in which Lessor shall have a
landlord’s lien and/or security interest, and to dispose thereof in accordance
with the Laws prevailing at the time and place of such seizure or to remove all
or any portion of such property and cause the same to be stored in a public
warehouse or elsewhere at Lessee’s sole expense, without becoming liable for any
loss or damage resulting therefrom and without resorting to legal or judicial
process, procedure or action;

 

24



--------------------------------------------------------------------------------

(d) to relet the Property or any part thereof for such term or terms (including
a term which extends beyond the original Lease Term), at such rentals and upon
such other terms as Lessor, in its sole discretion, may determine, with all
proceeds received from such reletting being applied to the Rental and other
Monetary Obligations due from Lessee in such order as Lessor may, in its sole
discretion, determine, which other Monetary Obligations include, without
limitation, all reasonable repossession costs, brokerage commissions, attorneys’
fees and expenses, alteration, remodeling and repair costs and expenses of
preparing for such reletting. Except to the extent required by applicable Law,
Lessor shall have no obligation to relet the Property or any part thereof and
shall in no event be liable for refusal or failure to relet the Property or any
part thereof, or, in the event of any such reletting, for refusal or failure to
collect any rent due upon such reletting, and no such refusal or failure shall
operate to relieve Lessee of any liability under this Lease or otherwise to
affect any such liability. Lessor reserves the right following any re-entry
and/or reletting to exercise its right to terminate this Lease by giving Lessee
written notice thereof, in which event this Lease will terminate as specified in
said notice;

(e) Lessor may terminate this Lease without any right of Lessee to reinstate
Lessee’s rights by payment of any rentals due under this Lease, including Base
Annual Rental and Additional Rental, or other performance of the terms and
conditions of this Lease, whereupon Lessee’s right to possession of the Property
shall cease (and Lessee shall immediately surrender possession of the Property
to Lessor) and this Lease, except as to Lessee’s liability, shall be terminated.
Lessee expressly waives any and all rights of redemption granted by or under
present or future law if this Lease is terminated or if Lessee is evicted or
dispossessed by reason of any breach by Lessee of the provisions of this Lease.
Upon any termination of this Lease, or upon demand without termination, at
Lessor’s sole discretion, Lessor may recover from Lessee the following:

(i) All unpaid Rental scheduled to be paid prior to the effective date of the
Event of Default; and

(ii) Lessor may accelerate all Rental due from the date of such Event of Default
through the end of the Lease Term. Such “Accelerated Rent” shall be deemed
liquidated damages hereunder, as Lessor’s injury caused by such Event of Default
is difficult or impossible to estimate accurately; the parties intend for this
“Accelerated Rent” to provide for damages rather than a penalty; and such
“Accelerated Rent” is a reasonable pre-estimate of Lessor’s probable loss in the
event of such Event of Default. Such “Accelerated Rent” amount shall be reduced
by the fair market rental amount Lessor reasonably expects to receive if the
Property were relet for the time period to which the “Accelerated Rent” applies,
which “Accelerated Rent” amount as so adjusted shall be discounted at a rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of such “Accelerated Rent” determination, plus 1%; and

(iii) Lessor shall be entitled to any other amounts reasonably necessary to
compensate Lessor for all loss, damage and detriment approximately caused by
such Event of Default, including without limitation, all court costs, expenses
and reasonable attorneys’ fees;

 

25



--------------------------------------------------------------------------------

(f) to recover from Lessee all Costs paid or incurred by Lessor as a result of
such breach, regardless of whether or not legal proceedings are actually
commenced;

(g) to immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all Costs incurred by Lessor therein. Any sum or sums
so paid by Lessor, together with interest at the Default Rate, shall be deemed
to be Additional Rental hereunder and shall be immediately due from Lessee to
Lessor. Any such acts by Lessor in correcting Lessee’s breaches or defaults
hereunder shall not be deemed to cure said breaches or defaults or constitute
any waiver of Lessor’s right to exercise any or all remedies set forth herein;

(h) to immediately or at any time thereafter, and with or without notice, except
as required herein, set off any money of Lessee held by Lessor under this Lease
or any other Transaction Document or any Other Agreement against any sum owing
by Lessee hereunder;

(i) Without limiting the generality of the foregoing or limiting in any way the
rights of Lessor under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Lessor shall be entitled to apply for and have a receiver appointed under
applicable Law by a court of competent jurisdiction (by ex parte motion for
appointment without notice) in any action taken by Lessor to enforce its rights
and remedies hereunder in order to protect and preserve Lessor’s interest under
this Lease or in the Property, and in connection therewith, LESSEE HEREBY
IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR OTHERWISE CONTEST
THE APPOINTMENT OF A RECEIVER AFTER THE OCCURRENCE, AND DURING THE CONTINUANCE,
OF AN EVENT OF DEFAULT; and/or

(j) to seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.

Section 12.03. Cumulative Remedies. All powers and remedies given by
Section 12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.

 

26



--------------------------------------------------------------------------------

Section 12.04. Lessee Waiver. Lessee hereby expressly waives, for itself and all
Persons claiming by, through and under Lessee, including creditors of all kinds,
(a) any right and privilege which Lessee has under any present or future Legal
Requirements to redeem the Property or to have a continuance of this Lease for
the Lease Term after termination of Lessee’s right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Lease; (b) the benefits of any present or future Legal Requirement that
exempts property from liability for debt or for distress for rent; (c) any
present or future Legal Requirement relating to notice or delay in levy of
execution in case of eviction of a tenant for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to any present or future Legal
Requirement.

Section 12.05. Proceedings. In any action of ejectment and/or for Rental, Lessor
shall first cause to be filed in such action an affidavit made by it or someone
acting for it, setting forth the facts necessary to authorize the entry of
judgment, and, if a true copy of this Lease (and of the truth of the copy such
affidavit shall be sufficient evidence) be filed in such action, it shall not be
necessary to file the original as a warrant of attorney, any rule of Court,
custom or practice to the contrary notwithstanding.

Section 12.06. Waiver of Notice to Quit. Lessee agrees to give up certain legal
rights as provided by the Landlord and Tenant Act of 1951, as amended, 68 P.S. §
250.101, et seq., including, but not limited to the ten (10) or thirty (30) day
notice period which is contained in § 501 thereof, or any other notice period
established by applicable Pennsylvania law. No notice will be required to be
given by Lessor to Lessee to leave and give up the Properties. Lessee will be
asked to leave the Properties without notice under any of the following
conditions:

(a) Lessee does not leave any Property at the end of the Lease Term.

(b) Lessee fails, within 10 days of demand, to make all Rental payments and
other payments when due.

ARTICLE XIII

MORTGAGE, SUBORDINATION AND ATTORNMENT

Section 13.01. No Liens. Lessor’s interest in this Lease and/or the Property
shall not be subordinate to any liens or encumbrances placed upon the Property
by or resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor. NOTICE IS HEREBY GIVEN THAT
LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
ALL OR ANY PART OF THE PROPERTY OR LESSEE’S LEASEHOLD INTEREST THEREIN, AND ANY
SUCH PURPORTED TRANSACTION SHALL BE VOID.

Section 13.02. Subordination. This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon the Property by Lessor, and Lessee covenants and agrees to
execute and deliver, upon demand, such further instruments subordinating this
Lease to the lien of any or all such ground leases and Mortgages as shall be
desired by Lessor, or any present or proposed mortgagees under trust deeds, upon
the condition that Lessee shall have the right to remain in possession of the
Property under the terms of this Lease, notwithstanding any default in any or
all such ground leases or Mortgages, or after the foreclosure of any such
Mortgages, so long as no Event of Default shall have occurred and be continuing.
Lessor agrees to use its commercially reasonable efforts to provide Lessee with
a SNDA executed by each Lender holding a Mortgage, and Lessee agrees to promptly
execute and return such SNDA to Lessor.

 

27



--------------------------------------------------------------------------------

Section 13.03. Election To Declare Lease Superior. If any mortgagee, receiver or
other secured party elects to have this Lease and the interest of Lessee
hereunder, be superior to any Mortgage and evidences such election by notice
given to Lessee, then this Lease and the interest of Lessee hereunder shall be
deemed superior to any such Mortgage, whether this Lease was executed before or
after such Mortgage and in that event such mortgagee, receiver or other secured
party shall have the same rights with respect to this Lease as if it had been
executed and delivered prior to the execution and delivery of such Mortgage and
had been assigned to such mortgagee, receiver or other secured party.

Section 13.04. Attornment. In the event any purchaser or assignee of any Lender
at a foreclosure sale acquires title to the Property, or in the event that any
Lender or any purchaser or assignee otherwise succeeds to the rights of Lessor
as landlord under this Lease, Lessee shall attorn to Lender or such purchaser or
assignee, as the case may be (a “Successor Lessor”), and recognize the Successor
Lessor as lessor under this Lease, and, subject to the provisions of this
Article XIII, this Lease shall continue in full force and effect as a direct
lease between the Successor Lessor and Lessee, provided that the Successor
Lessor shall only be liable for any obligations of Lessor under this Lease which
accrue after the date that such Successor Lessor acquires title. The foregoing
provision shall be self-operative and effective without the execution of any
further instruments.

Section 13.05. Execution of Additional Documents. Although the provisions in
this Article XIII shall be self-operative and no future instrument of
subordination shall be required, upon request by Lessor, Lessee shall execute
and deliver such additional reasonable instruments as may be reasonably required
for such purposes.

Section 13.06. Notice to Lender. Lessee shall give written notice to any Lender
having a recorded lien upon the Property or any part thereof of which Lessee has
been notified of any breach or default by Lessor of any of its obligations under
this Lease and give such Lender at least sixty (60) days beyond any notice
period to which Lessor might be entitled to cure such default before Lessee may
exercise any remedy with respect thereto.

ARTICLE XIV

ASSIGNMENT

Section 14.01. Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, re-financing, purchase or
re-acquisition of all, less than all or any portion of the Property, this Lease
or any other Transaction Document, Lessor’s right, title and interest in this
Lease or any other Transaction Document, the servicing rights with respect to
any of the foregoing, or participations in any of the foregoing; or (b) a

 

28



--------------------------------------------------------------------------------

Securitization and related transactions. Without in any way limiting the
foregoing, the parties acknowledge and agree that Lessor, in its sole
discretion, may assign this Lease or any interest herein to another Person
(including without limitation, a taxable REIT subsidiary) in order to maintain
Lessor’s or any of its Affiliates’ status as a REIT. In the event of any such
sale or assignment other than a security assignment, Lessee shall attorn to such
purchaser or assignee (so long as Lessor and such purchaser or assignee notify
Lessee in writing of such transfer and such purchaser or assignee expressly
assumes in writing the obligations of Lessor hereunder from and after the date
of such assignment). At the request of Lessor, Lessee will execute such
documents confirming the sale, assignment or other transfer and such other
agreements as Lessor may reasonably request, provided that the same do not
increase the liabilities and obligations of Lessee hereunder or limit the
Lessee’s rights hereunder. Lessor shall be relieved, from and after the date of
such transfer or conveyance, of liability for the performance of any obligation
of Lessor contained herein, except for obligations or liabilities accrued prior
to such assignment or sale provided such purchaser or assignee assumes in
writing all such obligations of Lessor hereunder.

Section 14.02. No Assignment by Lessee. Lessee acknowledges that Lessor has
relied both on the business experience and creditworthiness of Lessee and upon
the particular purposes for which Lessee intends to use the Property in entering
into this Lease. Lessee shall not assign, transfer, convey, pledge or mortgage
this Lease or any interest herein or any interest in Lessee, whether by
operation of Law or otherwise, without the prior written consent of Lessor which
consent shall not be unreasonably withheld. At the time of any assignment of
this Lease which is approved by Lessor, the assignee shall assume all of the
obligations of Lessee under this Lease pursuant to a written assumption
agreement in form and substance reasonably acceptable to Lessor. Such assignment
of this Lease pursuant to this Section 14.02 shall not relieve Lessee of its
obligations respecting this Lease unless otherwise agreed to by Lessor. Any
assignment, transfer, conveyance, pledge or mortgage in violation of this
Section 14.02 shall be voidable at the sole option of Lessor. Any consent to an
assignment given by Lessor hereunder shall not be deemed a consent to any
subsequent assignment.

Section 14.03. No Sale of Assets. Without the prior written consent of Lessor,
which consent shall not be unreasonably withheld, Lessee shall not sell all or
substantially all of Lessee’s assets. Any sale of Lessee’s assets in violation
of this Section 14.03, shall be voidable at the sole option of Lessor. Any
consent to a sale of Lessee’s assets given by Lessor hereunder shall not be
deemed a consent to any subsequent sale of Lessee’s assets.

Section 14.04. No Subletting. Lessee shall not sublet the Property without the
prior written consent of Lessor, which consent may not be unreasonably withheld
by Lessor and any such purported subletting without Lessor’s consent shall be
void.

ARTICLE XV

NOTICES

Section 15.01. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) email
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered;

 

29



--------------------------------------------------------------------------------

(ii) the next Business Day, if delivered by a reputable express overnight
delivery service; (iii) the third Business Day following the day of deposit of
such notice with the United States Postal Service, if sent by certified or
registered mail, return receipt requested; or (iv) transmission, if delivered by
email transmission. Notices shall be provided to the parties and addresses (or
electronic mail addresses) specified below:

 

  If to Lessee:   

Spectrum Control, Inc.

c/o Vintage Partners

4705 S. Apopka Vineland Road

Suite 210

Orlando FL 32819

Attention: Brian Kahn

Email: bkahn@vintcap.com

  With a copy to:   

Davis Gillett Mottern & Sims LLC

1230 Peachtree Street, N.E.

Suite 2445

Atlanta, GA 30309

Attention: Jerry Sims

Email: jlsims@investmentlawgroup.com

  If to Lessor:   

STORE SPE State College 2013-8, LLC

8501 E. Princess Drive, Suite 190

Scottsdale, Arizona 85255

Attn: Michael T. Bennett, Executive Vice President

Email: mbennett@storecapital.com

  With a copy to:   

Kutak Rock LLP

1801 California Street, Suite 3000

Denver, Colorado 80202

Attention: Nathan P. Humphrey, Esq.

Email: nathan.humphrey@kutakrock.com

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.

ARTICLE XVI

INTENTIONALLY DELETED

ARTICLE XVII

MISCELLANEOUS

Section 17.01. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, acts of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
(each, a “Force Majeure Event”) shall excuse the performance by such party for a
period equal to any such prevention, delay or stoppage, expressly excluding,
however, the obligations imposed upon Lessee with respect to Rental and other
Monetary Obligations to be paid hereunder.

 

30



--------------------------------------------------------------------------------

Section 17.02. No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
the Property by reason of the fact that the same person, corporation, firm or
other entity may acquire or hold or own, directly or indirectly, (a) this Lease
or the leasehold estate created by this Lease or any interest in this Lease or
in such leasehold estate, and (b) the fee estate or ownership of the Property or
any interest in such fee estate or ownership. No such merger shall occur unless
and until all persons, corporations, firms and other entities having any
interest in (i) this Lease or the leasehold estate created by this Lease, and
(ii) the fee estate in or ownership of the Property or any part thereof sought
to be merged shall join in a written instrument effecting such merger and shall
duly record the same.

Section 17.03. Interpretation. Lessor and Lessee acknowledge and warrant to each
other that each has been represented by independent counsel and has executed
this Lease after being fully advised by said counsel as to its effect and
significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.

Section 17.04. Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:

(a) Lessor and Lessee intend that (i) this Lease constitutes an unseverable,
unitary and single lease of all, but not less than all, of the Property, and, if
at any time this Lease covers other real property in addition to the Property,
neither this Lease, nor Lessee’s obligations or rights hereunder may be
allocated or otherwise divided among such properties by Lessee; (ii) this Lease
is a “true lease,” is not a financing lease, capital lease, mortgage, equitable
mortgage, deed of trust, trust agreement, security agreement or other financing
or trust arrangement, and the economic realities of this Lease are those of a
true lease; and (iii) the business relationship created by this Lease and any
related documents is solely that of a long-term commercial lease between Lessor
and Lessee, the Lease has been entered into by both parties in reliance upon the
economic and legal bargains contained herein, and none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership (de facto or de jure) between Lessor and Lessee, to make
them joint venturers, to make Lessee an agent, legal representative, partner,
subsidiary or employee of Lessor, nor to make Lessor in any way responsible for
the debts, obligations or losses of Lessee.

(b) Lessor and Lessee covenant and agree that: (i) each will treat this Lease as
an operating lease pursuant to Statement of Financial Accounting Standards
No. 13, as amended, and as a true lease for state Law reporting purposes and for
federal income tax purposes; (ii) each party will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any

 

31



--------------------------------------------------------------------------------

statement or disclosure to Governmental Authority, including without limitation,
any income tax return (including an amended income tax return), to the extent
that such action or such failure to take action would be inconsistent with the
intention of the parties expressed in this Section 17.04; (iii) with respect to
the Property, the Lease Term (including any Extension Term) is less than eighty
percent (80%) of the estimated remaining economic life of the Property; and
(iv) the Base Annual Rental is the fair market value for the use of the Property
and was agreed to by Lessor and Lessee on that basis, and the execution and
delivery of, and the performance by Lessee of its obligations under, this Lease
do not constitute a transfer of all or any part of the Property.

(c) Lessee waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease and as a lease of the Property. Lessee
stipulates and agrees (i) not to challenge the validity, enforceability or
characterization of the lease of the Property as a true lease and/or as a
single, unitary, unseverable instrument pertaining to the lease of all, but not
less than all, of the Property; and (ii) not to assert or take or omit to take
any action inconsistent with the agreements and understandings set forth in this
Section 17.04.

Section 17.05. Disclosures.

(a) Securities Act or Exchange Act. The parties agree that, notwithstanding any
provision contained in this Lease, any party (and each employee, representative
or other agent of any party) may disclose to any and all persons, without
limitation of any kind, any matter required under the Securities Act or the
Exchange Act.

(b) Lessor Advertising and related Publications. Lessee hereby consents to the
use by Lessor of, and Lessor is hereby expressly permitted to use, Lessee’s
name, trademarks, logos, pictures of stores and signage, and basic Transaction
information (collectively “Lessee’s Information”) solely to provide information
in connection with Lessor’s sales, advertising, and press release materials,
including on Lessor’s website. Lessee’s consent shall be deemed authorization
for the limited use of Lessee’s Information by Lessor under all applicable
copyright and trademark laws. Notwithstanding anything in the foregoing or in
Section 17.10 to the contrary, Lessee shall not be required to disclose to
Lessor for any such purposes, and Lessor shall not be permitted to disclose to
any Person, any trade secrets or any other confidential or proprietary
information of Lessee.

Section 17.06. Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled. In addition, Lessor shall, upon demand, be entitled to all
attorneys’ fees and all other Costs incurred in the preparation and service of
any notice or demand given hereunder, in connection with any of Lessee’s
obligations and liabilities, whether or not a legal action is subsequently
commenced except that no such recovery shall be permitted if there is a
subsequent legal action regarding the subject matter of the notice and Lessee is
the prevailing party.

 

32



--------------------------------------------------------------------------------

Section 17.07. Memoranda of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Property, the Lease Term, but omitting Rentals and
such other terms of this Lease as Lessor may not desire to disclose to the
public. Further, upon Lessor’s request, Lessee agrees to execute and acknowledge
a termination of lease and/or quitclaim deed in recordable form to be held by
Lessor until the expiration or sooner termination of the Lease Term; provided,
however, if Lessee shall fail or refuse to sign such a document in accordance
with the provisions of this Section within ten (10) days following a request by
Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney-in-fact to execute and record such document, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.

Section 17.08. No Brokerage. Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Property. Each of Lessor and Lessee agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, Costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.

Section 17.09. Waiver of Jury Trial and Certain Damages. LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S
USE OR OCCUPANCY OF THE PROPERTY, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSOR AND LESSEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM LESSOR AND ANY OF THE
AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF LESSOR OR
LESSEE OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED
IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY LESSOR AND LESSEE OF ANY
RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES
HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR
BARGAIN.

Section 17.10. Securitizations. As a material inducement to Lessor’s willingness
to enter into the Transactions contemplated by this Lease and the other
Transaction Documents, Lessee hereby acknowledges and agrees that Lessor may,
from time to time and at any time (a) advertise, issue press releases, send
direct mail or otherwise disclose information regarding the Transaction for
marketing purposes; and (b) (i) act or permit another Person to act as sponsor,
settler, transferor or depositor of, or a holder of interests in, one or more
Persons or other arrangements formed pursuant to a trust agreement, indenture,
pooling agreement,

 

33



--------------------------------------------------------------------------------

participation agreement, sale and servicing agreement, limited liability company
agreement, partnership agreement, articles of incorporation or similar agreement
or document; and (ii) permit one or more of such Persons or arrangements to
offer and sell stock, certificates, bonds, notes, other evidences of
indebtedness or securities that are directly or indirectly secured,
collateralized or otherwise backed by or represent a direct or indirect interest
in whole or in part in any of the assets, rights or properties described in
Section 14.01 of this Lease, in one or more Persons or arrangements holding such
assets, rights or properties, or any of them (collectively, the “Securities”),
whether any such Securities are privately or publicly offered and sold, or rated
or unrated (any combination of which actions and transactions described in both
clauses (i) and (ii) in this paragraph, whether proposed or completed, are
referred to in this Lease as a “Securitization”). Lessee shall cooperate fully
with Lessor and any Affected Party with respect to all reasonable requests and
due diligence procedures and use reasonable efforts to facilitate such
Securitization.

Section 17.11. State-Specific Provisions. The provisions and/or remedies which
are set forth on the attached Exhibit D shall be deemed a part of and included
within the terms and conditions of this Lease.

Section 17.12. Time Is of the Essence; Computation. Time is of the essence with
respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.

Section 17.13. Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument setting forth the matter waived
or amended and signed by the party against which enforcement of such waiver or
amendment is sought. Waiver of any matter shall not be deemed a waiver of the
same or any other matter on any future occasion. No acceptance by Lessor of an
amount less than the Rental and other Monetary Obligations stipulated to be due
under this Lease shall be deemed to be other than a payment on account of the
earliest such Rental or other Monetary Obligations then due or in arrears nor
shall any endorsement or statement on any check or letter accompanying any such
payment be deemed a waiver of Lessor’s right to collect any unpaid amounts or an
accord and satisfaction.

Section 17.14. Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.

Section 17.15. Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof.

Section 17.16. Other Documents. Each of the parties agrees to sign such other
and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.

Section 17.17. Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.

 

34



--------------------------------------------------------------------------------

Section 17.18. Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
Maricopa County, in the State of Arizona. Lessee and Lessor consents to service
with any process or paper by registered mail or by personal service within or
without the State of Arizona in accordance with applicable Law. Furthermore,
Lessee and Lessor waive and agree not to assert in any such action, suit or
proceeding that it is not personally subject to the jurisdiction of such courts,
that the action, suit or proceeding is brought in an inconvenient forum or that
venue of the action, suit or proceeding is improper. Nothing contained in this
Section shall limit or restrict the right of Lessor to commence any proceeding
in the federal or state courts located in the state where the Property is
located to the extent Lessor deems such proceeding necessary or advisable to
exercise remedies available under this Lease. This Lease shall be governed by,
and construed with, the Laws of the applicable state in which the Property is
located, without giving effect to any state’s conflict of Laws principles.

Section 17.19. Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original.

[Remainder of page intentionally left blank; signature page(s) to follow]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 

LESSOR:

 

STORE SPE STATE COLLEGE 2013-8, LLC,

a Delaware limited liability company

By:

  /s/ Michael J. Zieg

 

Printed Name:

  Michael J. Zieg

 

Title:

  Executive Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 

LESSEE:

 

SPECTRUM CONTROL, INC., a Pennsylvania corporation

By:

  /s/ Bel W. Lazar

 

Printed Name:

  Bel W. Lazar

 

Title:

  Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:    Defined Terms Exhibit B:    Legal Descriptions and Street
Addresses of Property Exhibit C:    Authorization Agreement – Pre-Arranged
Payments Exhibit D:    State-Specific Provisions Exhibit E:    Property Repairs
Schedule 9.03    Supplemental Financial Information



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

The following terms shall have the following meanings for all purposes of this
Lease:

“Additional Rental” has the meaning set forth in Section 4.03.

“Adjustment Date” has the meaning set forth in Section 1.07.

“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.

“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

“Anti-Money Laundering Laws” means all applicable Laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.

“Base Annual Rental” means One Million Two Hundred Eighty Seven Thousand Seven
Hundred Twenty Five and 00/100 dollars ($1,287,725.00), as adjusted pursuant to
Section 4.02 hereof.

“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.

“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.

“Casualty” means any loss of or damage to any property included within or
related to the Property or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

“Condemnation” means a Taking and/or a Requisition.

“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees and transfer taxes or fees, as the circumstances require.

 

A-1



--------------------------------------------------------------------------------

“Default Rate” means 12% per annum or the highest rate permitted by Law,
whichever is less.

“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.

“Environmental Disclosures” means all environmental reports related to the
Property (including without limitation, Phase I and Phase II environmental
investigation report and any governmental correspondence related to
environmental matters) delivered by Lessee to Lessor or obtained or procured by
Lessor prior to the execution of this Lease.

“Environmental Insurer” means such environmental insurance company as Lessor
shall approve in its sole discretion.

“Environmental Insurance Policy” means a pollution legal liability insurance
policy issued by Environmental Insurer to Lessor and Lessor’s lender with
respect to the Property, which Environmental Insurance Policy shall be in form
and substance satisfactory to Lessor in its sole discretion and shall be in
amounts of not less than $5,000,000.00 per occurrence and $5,000,000.00 annual
aggregate for losses caused by known and unknown pollution conditions that arise
from the operations of the tenant, their contractors, or their sub-contractors,
with coverage to include: (a) bodily injury, sickness, disease, mental anguish
or shock sustained by any person, or death, (b) property damage, including
physical injury to or destruction or tangible property, including the resulting
loss of use thereof, (c) clean-up costs and the loss of use of tangible property
that has not been physically damaged or destroyed, and (d) defense, including
costs, charges and expenses incurred in the investigation, adjustment or defense
of claims for damages. In the event circumstances on the Properties require
modification to the policy or require additional coverage, such additional or
modified coverage shall be in form and substance reasonably satisfactory to
Lessor in its sole discretion.

“Environmental Laws” means federal, state and local Laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of Law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Property.

“Environmental Liens” has the meaning set forth in Section 8.04(a)(ii).

“Event of Default” has the meaning set forth in Section 12.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Environmental Insurance Policy” means that certain Pollution Legal
Liability Select Clean-Up Cost Cap Insurance Policy dated as of December 30,
2005 by American International Specialty Lines Insurance Company for the benefit
of Lessee; Policy No. 7783915.

 

A-2



--------------------------------------------------------------------------------

“Expiration Date” has the meaning set forth in Section 3.01.

“Extension Option” has the meaning set forth in Section 3.02.

“Extension Term” has the meaning set forth in Section 3.02.

“Force Majeure Event” has the meaning set forth in Section 17.01.

“GAAP” means generally accepted accounting principles, consistently applied from
period to period.

“Good Cause” means a reasonable belief that a Release may have occurred with
respect to the Property or there are Hazardous Materials on the Property in
violation of Environmental Laws.

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local Laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.

“Guarantor” means API Technologies Corp., a Delaware corporation, or any
additional or replacement guarantor(s) approved by Lessor in its sole and
absolute discretion.

“Guaranty” means that certain Unconditional Guaranty of Payment and Performance
dated as of the date hereof given by Guarantor for the benefit of Lessor, as the
same may be amended from time to time.

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes the Property to be in violation of any local, state
or federal Law or regulation, (including without limitation, any Environmental
Law), or are defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “toxic substances,” “contaminants,”
“pollutants,” or words of similar import under any applicable local, state or
federal Law or under the regulations adopted, orders issued, or publications
promulgated pursuant thereto, including, but not limited to: (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601, et seq.; (ii) the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. § 5101, et seq.; (iii) the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. § 6901, et seq.; and (iv) regulations
adopted and publications promulgated pursuant to the aforesaid Laws;
(b) asbestos in any form which is friable, urea formaldehyde foam insulation,
transformers or other equipment which contain dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty (50) parts per million;
(c) underground storage tanks; and (d) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority.

“Indemnified Parties” means Lessor and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.

 

A-3



--------------------------------------------------------------------------------

“Initial Term” has the meaning set forth in Section 3.01.

“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.

“Insurance Premiums” shall have the meaning in Section 6.04.

“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.

“Lease Rate” means a percentage equal to (a) the then-current Base Annual
Rental, divided by (b) the aggregate purchase price of the Property paid by
Lessor (or Lessor’s predecessor-in-interest).

“Lease Term” shall have the meaning described in Section 3.01.

“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to the Property, or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, repair or restoration of the Property, even if
compliance therewith necessitates structural changes or improvements or results
in interference with the use or enjoyment of the Property.

“Lender” means any lender in connection with any loan secured by Lessor’s
interest in the Property, and any servicer of any loan secured by Lessor’s
interest in the Property.

“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee, Guarantor and all Affiliates thereof.

“Lessee Reporting Entities” means individually or collectively, as the context
may require, Lessee and Guarantor.

 

A-4



--------------------------------------------------------------------------------

“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, attorneys’ fees and other Costs of
defense).

“Material Adverse Effect” means a material adverse effect on (a) the Property,
including without limitation, the operation of the Property as a Permitted
Facility and/or the value of the Property; (b) the contemplated business,
condition, worth or operations of any Lessee Entity; (c) Lessee’s ability to
perform its obligations under this Lease; (d) Lessor’s interests in the
Property, this Lease or the other Transaction Documents; or (e) Guarantor’s
ability to perform its obligations under the Guaranty.

“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.

“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to the
Property, as such instruments may be amended, modified, restated or supplemented
from time to time and any and all replacements or substitutions.

“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.

“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local Laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar Laws,
ordinances, regulations, policies or requirements of other states or localities.

“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (a) any of the Lessee Entities; and,
or for the benefit of, (b) any of the Lessor Entities, including, without
limitation, leases, promissory notes and guaranties, but excluding this Lease
and all other Transaction Documents.

 

A-5



--------------------------------------------------------------------------------

“Partial Condemnation” has the meaning set forth in Section 11.03.

“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the state where the Property
is located.

“Permitted Facility” means a manufacturing facility for systems, subsystems,
radio frequency and secure communications products, all related purposes such as
ingress, egress and parking, and uses incidental thereto.

“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982 - 1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency. In the event that the Price
Index ceases to be published, its successor index measuring cost of living as
published by the same Governmental Authority which published the Price Index
shall be substituted and any necessary reasonable adjustments shall be made by
Lessor and Lessee in order to carry out the intent of Section 4.02. In the event
there is no successor index measuring cost of living, Lessor shall reasonably
select an alternative price index measuring cost of living that will constitute
a reasonable substitute for the Price Index.

“Property” means the parcel of real estate legally described on Exhibit B
attached hereto, all rights, privileges, and appurtenances associated therewith,
and all buildings, fixtures and other improvements now or hereafter located on
such real estate (whether or not affixed to such real estate).

“Real Estate Taxes” has the meaning set forth in Section 6.04.

“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local Laws applicable to or regulating
USTs.

“REIT” means a real estate investment trust as defined under Section 856 of the
Code.

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs or any Threatened Release.

 

A-6



--------------------------------------------------------------------------------

“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs.

“Rental” means, collectively, the Base Annual Rental and the Additional Rental.

“Rental Adjustment” means an amount equal to the lesser of (a) two percent
(2%) of the Base Annual Rental in effect immediately prior to the applicable
Adjustment Date, or (b) 1.25 multiplied by the product of (i) the percentage
change between the Price Index for the month which is two months prior to the
Effective Date or the Price Index used for the immediately preceding Adjustment
Date, as applicable, and the Price Index for the month which is two months prior
to the applicable Adjustment Date; and (ii) the then current Base Annual Rental.

“Requisition” means any temporary requisition or confiscation of the use or
occupancy of the Property by any Governmental Authority, civil or military,
whether pursuant to an agreement with such Governmental Authority in settlement
of or under threat of any such requisition or confiscation, or otherwise.

“Reserve” shall have the meaning in Section 6.04.

“Securities” has the meaning set forth in Section 17.10.

“Securities Act” means of the Securities Act of 1933, as amended.

“Securitization” has the meaning set forth in Section 17.10.

“SNDA” means a subordination, nondisturbance and attornment agreement.

“Successor Lessor” has the meaning set forth in Section 13.04.

“Taking” means (a) any taking or damaging of all or a portion of the Property
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the Law applicable to the
Property.

“Temporary Taking” has the meaning set forth in Section 11.04.

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Property which may result
from such Release.

“Total Condemnation” has the meaning set forth in Section 11.02.

“Transaction” has the meaning set forth in Section 14.01.

 

A-7



--------------------------------------------------------------------------------

“Transaction Documents” means this Lease and all documents related thereto.

“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly-owned subsidiary of such an entity.

“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION AND

STREET ADDRESS OF THE PROPERTY

Street Address:

 

Address

  

City

  

State

  

Zip

1900 W. College Ave.    State College    PA    16801

Legal Description:

Tract No. 1

All that certain tract of land situate in Ferguson Township, Centre County,
Pennsylvania, being described as follows:

BEGINNING at a point in the Southeasterly corner of a proposed addition to Erie
Technological Products, Inc., said point being North 36 degrees 42 minutes 30
seconds East 25.00 feet and North 53 degrees 17 minutes 30 seconds East 117.00
feet from the northerly corner of the existing Erie Technological Products, Inc.
building; thence South 53 degrees 17 minutes 30 seconds West 375.00 feet to a
point; thence North 36 degrees 42 minutes 30 seconds West 140.00 feet to a
point: thence South 53 degrees 17 minutes 30 seconds West 239.00 feet to a
point; thence North 36 degrees 42 minutes 30 seconds West 60.00 feet to a point;
thence North 53 degrees 17 minutes 30 seconds East 239.00 feet to a point;
thence South 36 degrees 42 minutes 30 seconds East 40.00 feet to a point; thence
North 53 degrees 17 minutes 30 seconds East 375.00 feet to a point; thence South
36 degrees 42 minutes 30 seconds East 160.00 feet to a point, being the place of
BEGINNING.

CONTAINING 74,340 square feet, being 1.71 acres.

Together with the right of ingress, egress and regress to the subject premises
over other lands now or formerly owned by Erie Technological Products, Inc.,
from the subject premises to Pennsylvania Legislative Route 26.

UNDER AND SUBJECT, NEVERTHELESS, to all existing easements and covenants of
record.

Tract. No. 2

ALL that certain messuage, tenement and tract of land situate in the Township of
Ferguson, County of Centre and State of Pennsylvania, bounded and described as
follows, to wit:

BEGINNING at a stone on corner of lands now or late of Benjamin Corl and the
heirs of Samuel Corl; thence along lands now or late of Thomas Strouse and
Martin Brungard, South 31 1/4 degrees East 257.5 perches to the corner of School
House lot; thence along said School House lot and Church lot, South 56 1/4
degrees West 14.7 perches to a post; thence along said Church lot South 31 1/4
degrees East 10.5 perches to Public Road; thence along said Road North 56 1/4
degrees East 14.7 perches to post; thence South 31 1/4 degrees East 171.6
perches to a post; thence along lands now or late of Amos Boyer and David
Krepps, deceased, South 56 1/2 degrees West 114.4 perches to stones; thence
along lands now or late of David Krepps and J. C. Krumrine North 31 1/4 degrees
West 130 perches to stone; thence along lands now or late of J. C. Krumrine
South 58 3/4 degrees West 105.4 perches to stones;

 

B-1



--------------------------------------------------------------------------------

thence along lands now or late of Joseph Hoy North 31 1/4 West, 32 perches to
stones; thence along lands now or late of Charles Snyder North 58 1/4 degrees
East 105.4 perches to stone; thence along Grange and Church lots, North 56 1/4
degrees East 10.8 perches to post; thence along same North 31 1/4 degrees West 9
perches to Public Road; thence along said Public Road South 56 1/4 degrees West
10.8 perches to post; thence along lands now or late of Charles Snyder North 31
1/4 degrees West 254.2 perches to stones; thence along lands now or late of
Peter Lauck North 58 1/4 degrees 51.6 perches to lands now or late of Benjamin
Corl; thence along said lands South 31 1/4 degrees East 14 perches to stones;
thence along lands of same North 32 1/4 degrees East, 71.8 perches to place of
BEGINNING. CONTAINING 323 acres and 41 perches be the same more or less.

EXCEPTING AND RESERVING out of and from the above described premises 8.88 acres
of land sold by Catharine Johnson, during her lifetime to Joseph Hoy, Sr., as
will appear by reference to deed therefor recorded in Deed Book Vol. 83, Page
241.

ALSO EXCEPTING AND RESERVING, nevertheless, out of and from the above described
tract or parcel of ground containing 232 acres and 41 perches (which is in
addition to the above reservation of 8.88 acres previously sold to Joseph Hoy,
Sr.), 60.2 acres of land more fully described as follows, to-wit:

BEGINNING at a stake; thence along lands now or late of James Markle, North 58
degrees 31 minutes East 1875.2 feet to post; thence along lands now or late of
O. A. Johnson, South 29 degrees 32 minutes East 1394.5 feet to post; thence
along lands now or late of Frank Homan and O. A. Johnson, South 58 degrees 32
minutes West 1887.6 feet to stone; thence along other lands now or late of O. A.
Johnson, North 29 degrees West 1396 feet to stake, the place of BEGINNING.
CONTAINING 60.2 acres, as above referred to.

ALSO EXCEPTING AND RESERVING from the above described premises, the following
premises conveyed by James J. Markle and Margaret T. Markle, his wife, as
follows:

a. Deed dated May 22, 1923, recorded in Centre County Deed Book Vol. 129, Page
451, conveying 9  1⁄2 acres to John L. Holmes.

b. Deed dated May 22, 1923, recorded in Centre County Deed Book Vol. 129, Page
675, conveying 17  3⁄4 acres to Luther Strouse.

c. Deed dated March 30, 1925, recorded in Centre County Deed Book Vol. 133, Page
406, conveying 3 acres to Pine Hall Cemetery Association.

d. Deed dated May 10, 1928, conveying a Lot 57 feet by 132 feet to Lester Corl.

e. Deed dated October 26, 1929, recorded in Centre County Deed Book Vol. 141,
Page 551, conveying 2.85 acres to Bellefonte Central Railroad.

f. Deed dated February 4, 1931, recorded in Centre County Deed Book Vol. 146,
Page 614, conveying a Lot 200 feet by 80 feet to John A. Trostle.

g. Deed dated June 23, 1947, recorded in Centre County Deed Book Vol. 196, Page
295, conveying a Lot 200 feet by 100 feet to J. Fred Markle.

h. Deed dated January 29, 1948, recorded in Centre County Deed Book Vol. 200, at
Page 301, conveying a lot measuring 10,000 square feet to Richard T. Markle.

i. Deed dated July 14, 1947, recorded in Centre County Deed Book Vol. 210, Page
144, conveying two tracts, one 3,876 square feet, measuring 68 feet by 57 feet
and the other 11,400 square feet, measuring 57 feet by 200 feet to J. Albert
McAllister.

 

B-2



--------------------------------------------------------------------------------

j. Deed dated May     , 1951, recorded May 25, 1951 in Centre County Deed Book
Vol. 211, conveying land adjacent to American Legion Park to Post 245, Inc.

k. Deed dated August 11, 1955, recorded in Centre County Deed Book Vol. 231,
Page 48, conveying a lot to Richard T. Markle.

EXCEPTING AND RESERVING ALSO an easement to Bell Telephone Company of
Pennsylvania, dated September 16, 1948, and recorded in Centre County
Miscellaneous Book Vol. 38, Page 545.

ALSO EXCEPTED AND RESERVED FROM THE ABOVE the following two tracts of land.

A. All of that triangular tract of land not previously conveyed by the grantors,
which lies between the present P. D. H. Route No. 45 and the Township Road which
formerly was the main highway between State College and Pine Grove Mills.

B. A tract of land lying northerly of P. D. H. Route No. 45 and extending in a
northerly direction to a fence line which is approximately 216 1/2 feet, more or
less, North of said highway right of way, the said tract of land being bounded
on the easterly side by the Pine Hall Lutheran Church and on the westerly side
by the land adjoining the farmhouse on the easterly side thereof; provided,
however, that the grantors herein agree to give to me grantees an easement of 40
feet in width and extending from P. D. H. Route No. 45 to lands lying northerly
of the lands herein reserved by the grantors, the said right of way to be
mutually agreed upon as to its location between the grantors and grantee herein
at a later date.

The above described property, Tract No. 1 and Tract No. 2, were consolidated by
plat recorded in Plat Book 44 at Page 12 for which no deed was recorded.

Tract No. 2 as described above is also shown and depicted as all that certain
tract of land situated in Ferguson Township, Centre County, PA, being the Murata
Erie Site, as shown on a plan entitled, “Murata Erie Site; ALTA/ACSM Land Title
Survey of Tax Parcel 24-4-22” dated December 22, 2005, by PennTerra Engineering,
Inc., State College, PA, being bounded and described as follows: Beginning at an
iron pin, lying in a southerly R/W line of State Route 0026, West College Avenue
(Variable R/W), and being a westerly comer of lands owned now or formerly by
Evangelical Lutheran Church (Tax Parcel 24-1B-1; D.B. 272, Page 35); thence,
along said lands and lands owned now or formerly by John H. & Carol Imbt Cooper
(Tax Parcel 24-1 B-2; R.B. 511, Page 773) S31°28’43”E 707.98 feet to an iron pin
being a southerly comer of the Cooper lands and a westerly corner of lands owned
now or formerly by the Township of Ferguson (Tax Parcel 24-455-50B, R.B. 1198,
Page 908); thence, along the Township of Ferguson lands S31°23’00”E 689.18 feet
to an iron pin being a southerly corner of said lands and a northerly corner of
lands owned now or formerly by Johnson Farm Associates (Tax Parcel 24-455-50;
R.B.791, Page 894): thence, along the Johnson Farm Associates lands S56°44’06”W
1,880.05 feet to an iron pin being a westerly corner of said lands and lying in
an easterly line of lands owned now or formerly by R. Michael & Beth A. Hulet,
(Tax Parcel 24-1A-66; R.B. 698, Page 442); thence, along the Hulet lands and
lands owned now or formerly by Theodore R. & Chistie Jean Alter (Tax Parcel
24-1A-63; D.B. 369, Page 170), Wayne A., Jr. & Sharon K. Stump (Tax Parcel
24-1A-61; D.B. 362, Page 596), Ronald C. & Mary Ann Weakland (Tax Parcel
24-1A-67; D.B., 273, Page 280), Darlene McTavish (Tax Parcel 24-1A-68; D.B. 378,
Page 964), and Carl R. Temple (Tax Parcel 24-1A-60; R.B. 931, Page 852)
N31°18’31”W 725.29 feet to an iron pin, being a northerly corner of the Temple
lands and lying in a southerly R/W line of State Route 0025, West College Avenue
(Variable R/W); thence, along said R/W N46°18’20”E 42.98 feet to an iron pin;
thence, continuing along said R/W, along a curve to the right having a chord
bearing of N20°34’18”E, a chord distance of 556.15 feet, a radius of 2,379.00
feet, and an arc length of 557.43 feet to an iron pin; thence, continuing along
said R/W N62°42’57”W 10.00 feet to an iron pin; thence, continuing along said
R/W along a curve to the right having a chord bearing of N42°27’38”E, a chord
distance of 1,250.82 feet, a radius of 2,389.00 feet, and an arc length of
1,265.57 feet to an iron pin; thence, continuing along said R/W N32°21’48”W
25.00 feet to an iron pin; thence, continuing along said

 

B-3



--------------------------------------------------------------------------------

R/W along a curve to the right having a chord bearing of N58°10’16”E, a chord
distance of 45.03 feet, a radius of 2,414.00 feet, and an arc length of 45.03
feet to an iron pin; thence, continuing along said R/W N58°42’20”E 156.12 feet
to an iron pin, being the place of beginning.

BEING Tax Parcel No. 24-004-022-0000.

BEING the same premises which Murata Electronics North America, Inc., a Texas
corportion by Deed dated 12/23/2005 and recorded 12/30/2005 in the County of
Centre in Record Book 1912 Page 753, granted and conveyed unto Spectrum Control,
Inc., a Pennsylvania corporation, in fee.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

AUTHORIZATION AGREEMENT – PRE-ARRANGED PAYMENTS

Reference Number                 

I (We) (Tenant) authorize [                    ], (Servicer) to initiate entries
identified below as required. Tenant further authorizes the bank below to post
such entries to the identified checking account beginning with the payment draft
date of     /    /        . A minimum of thirty (30) days advance notice is
required to

process first payment by ACH.

Bank Name                                          
                                                 Branch
                                         
                                            

City                                                                           
State                                                                   Zip
                            

 

         ***Transit - ABA      Account Number Information

ACCOUNT TYPE*** Please specify checking or savings account (C/S)             

PLEASE FILL IN BANK INFORMATION CAREFULLY

ATTACH VOIDED CHECK FOR ACCOUNT VERIFICATION

Automatic debits will be made on the payment due date established by the
relevant lease documents, or the next subsequent business day if such date is
not a business day. This authority may be terminated upon thirty days prior
written notification from the Tenant to the servicer. Tenant has the right to
stop payment of any entry by notification to the bank prior to the scheduled
debit date. If an erroneous entry is initiated by the servicer to the Tenant’s
account, Tenant shall have the right to have the amount of such entry reversed
by the bank. To initiate a reversal, the Tenant must notify the bank in writing
that an error has occurred and request a reversal. Such notice must be within 15
calendar days after the Tenant receives the statement of account or other
written notice from the bank identifying the error. Tenant hereby authorizes the
servicer to impose a $60.00 returned item processing fee, subject to change, via
ACH debit against the above-referenced account of the Tenant if a non sufficient
funds or stop payment item is charged against the servicer’s account.

 

Tenant       Tax Identification  

 

Name(s)       Number      

 

Date                                  

      Print Authorized Name   

 

Authorized Signature   

 

Print Authorized Name   

 

Authorized Signature   

 

Contact Phone Number  

 

  Fax Number   

 

Email Address:   

 

 

Return Original to:    [                              ]    Attn:
[                    ]    [                             ]   
[                             ]    Fax Number: [                    ]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

STATE-SPECIFIC PROVISIONS

No additional provisions.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

PROPERTY REPAIRS

 

1. Cut & patch deteriorated asphalt pavement areas

 

2. Repair of active leaks (North, Old Plant, and East Wing roofs)

 

3. Provide cabinet of spare sprinkler heads and wrench in sprinkler room

 

4. Engage fire protection vendor to inspect and test alarm system and determine
underlying cause of issues

As such matters are further described in that certain Property Condition
Assessment dated December 26, 2013 by Vertex Environmental Services, Inc. with
respect to the Property.

 

E-1



--------------------------------------------------------------------------------

SCHEDULE 9.03

SUPPLEMENTAL FINANCIAL INFORMATION

Lessee shall deliver the following information in connection with delivery of
the corporate financial statements required in Section 9.03 of the Lease.

 

Corporate Financial Reporting Certificate

     

Company:

     

For the Qtr or FYE ending

     _______________      

# of months represented

     _______________      

Number of units operating at the end of reporting period

     _______________      

EBITDAR Calculation:

     

Net Income

     _______________      

Plus: Interest Expense

     _______________      

Plus: Taxes

     _______________      

Plus: Depreciation & Amortization

     _______________      

Plus: Operating Lease Expense

     _______________      

Plus: Any non-recurring expenses (please clarify below)

     _______________      

Plus: Any other non-cash expenses (please clarify below)

     _______________      

EBITDAR

     _______________      

Items required to be broken out of Balance Sheet:

     

Current Portion of Long-Term Debt

     _______________      

Current Portion of any Capital Leases

     _______________      

Senior Third-Party Debt Balances

     _______________      

Subordinate/Related Party Debt Balances

     _______________      

Explanations of non-recurring and non-cash items:

     

Schedule 9.03



--------------------------------------------------------------------------------

Lessee shall deliver the following information in connection with delivery of
the unit-level financial statements required in Section 9.03 of the Lease.

 

STORE Capital Unit-Level Financial

Reporting Certificate

        

Unit ID:

     1         2         3   

For the Qtr or FYE ending

     ____________         ____________         ____________   

# of months represented

     ____________         ____________         ____________   

Store-Level pre-corporate overhead

EBITDAR Calculation:

        

Store-Level Net Income

     ____________         ____________         ____________   

Plus: Interest Expense

     ____________         ____________         ____________   

Plus: Taxes

     ____________         ____________         ____________   

Plus: Depreciation & Amortization

     ____________         ____________         ____________   

Plus: Property Rent Expense (base rent + any % rent)

     ____________         ____________         ____________   

Plus: Any corporate overhead allocations to the unit

     ____________         ____________         ____________   

Plus: Any non-recurring expenses (please clarify below)

     ____________         ____________         ____________   

Plus: Any other non-cash expenses (please clarify below)

     ____________         ____________         ____________   

EBITDAR

     ____________         ____________         ____________   

Items required to be broken out on unit-level

profit and loss statement:

        

Cost Goods Sold

     ____________         ____________         ____________   

Labor Expenses

     ____________         ____________         ____________   

Explanations of non-recurring and non-cash items:

        

Schedule 9.03